--------------------------------------------------------------------------------

Exhibit 10.37
 
Execution Copy
 
PURCHASE AND SALE AGREEMENT
 
dated as of November 23, 2011
 
between
 
POZEN INC.
 
and
 
CPPIB CREDIT INVESTMENTS INC.
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents



   
Page
     
ARTICLE I
DEFINED TERMS AND RULES OF CONSTRUCTION
     
Section 1.1
Defined Terms
1
Section 1.2
Rules of Construction
9
     
ARTICLE II
PURCHASE AND SALE OF THE PURCHASED ASSETS
     
Section 2.1
Purchase and Sale.
10
Section 2.2
Purchase Price
11
Section 2.3
No Assumed Obligations
11
Section 2.4
Excluded Assets
11
     
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER
     
Section 3.1
Organization
11
Section 3.2
No Conflicts.
12
Section 3.3
Authorization
12
Section 3.4
Ownership
12
Section 3.5
Governmental and Third Party Authorizations
13
Section 3.6
No Litigation
13
Section 3.7
Solvency
13
Section 3.8
Tax Matters
14
Section 3.9
No Brokers’ Fees
14
Section 3.10
Compliance with Laws
14
Section 3.11
Intellectual Property Matters.
14
Section 3.12
Regulatory Approval, Manufacturing and Marketing.
16
Section 3.13
Counterparty License Agreement.
16
Section 3.14
UCC Matters
19
Section 3.15
Set-off and Other Sources of Royalty Reduction
19
Section 3.16
Margin Stock
19
     
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
     
Section 4.1
Organization
19
Section 4.2
No Conflicts
19
Section 4.3
Authorization
20
Section 4.4
Governmental and Third Party Authorizations
20
Section 4.5
No Litigation
20

 
 
i

--------------------------------------------------------------------------------

 
 
Section 4.6
Access to Information
20
Section 4.7
Funds Available
21
Section 4.8
No Competitor
21
     
ARTICLE V
COVENANTS
     
Section 5.1
Books and Records; Notices.
21
Section 5.2
Confidentiality; Public Announcement; Termination of Existing Confidentiality
Agreement.
22
Section 5.3
Further Assurances.
23
Section 5.4
Payments on Account of the Purchased Assets.
24
Section 5.5
Counterparty License Agreement.
26
Section 5.6
Termination of the Counterparty License Agreement; Mergers, Consolidations and
Asset Sales Involving Counterparty.
29
Section 5.7
Audits.
30
Section 5.8
Tax Matters.
30
     
ARTICLE VI
THE CLOSING
     
Section 6.1
Closing
31
Section 6.2
Closing Deliverables of the Seller
31
Section 6.3
Closing Deliverables of the Purchaser
32
     
ARTICLE VII
INDEMNIFICATION
     
Section 7.1
Indemnification by the Seller
32
Section 7.2
Indemnification by the Purchaser
32
Section 7.3
Procedures
33
Section 7.4
Exclusive Remedy; Limitation on Liability
34
     
ARTICLE VIII
MISCELLANEOUS
     
Section 8.1
Survival
35
Section 8.2
Specific Performance
35
Section 8.3
Notices
35
Section 8.4
Successors and Assigns
36
Section 8.5
Independent Nature of Relationship
36
Section 8.6
Entire Agreement
37
Section 8.7
Governing Law.
37
Section 8.8
Waiver of Jury Trial
38
Section 8.9
Severability
38
Section 8.10
Counterparts
38

 
 
ii

--------------------------------------------------------------------------------

 
 
Section 8.11
Amendments; No Waivers
38
Section 8.12
Table of Contents and Headings
39



Exhibit A
Form of Bill of Sale

Exhibit B
Form of Counterparty Instruction

Exhibit C
Outstanding Litigation

Exhibit D
Form of Opinion of Special Counsel to the Seller

 
iii
 

--------------------------------------------------------------------------------

 
 
PURCHASE AND SALE AGREEMENT
 
This PURCHASE AND SALE AGREEMENT (this “Purchase and Sale Agreement”) dated as
of November 23, 2011 is between POZEN Inc., a Delaware corporation (the
“Seller”), and CPPIB Credit Investments Inc., a corporation organized under the
federal laws of Canada (the “Purchaser”).
 
W I T N E S S E T H :
 
WHEREAS, the Seller has the right to receive royalties based on Net Sales of MT
400 in the Territory and certain milestone payments under the Counterparty
License Agreement; and
 
WHEREAS, the Seller desires to sell, contribute, assign, transfer, convey and
grant to the Purchaser, and the Purchaser desires to purchase, acquire and
accept from the Seller, the Purchased Assets described herein, upon and subject
to the terms and conditions set forth in this Purchase and Sale Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein and of other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto covenant and agree as follows:
 
ARTICLE I
DEFINED TERMS AND RULES OF CONSTRUCTION
 
Section 1.1   Defined Terms.  The following terms, as used herein, shall have
the following respective meanings:
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person.  For purposes of this definition, “control” of a Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Securities, by contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative to the foregoing.
 
“Applicable Law” means, with respect to any Person, all laws, rules, regulations
and orders of Governmental Authorities applicable to such Person or any of its
properties or assets.
 
“Bankruptcy Event” means the occurrence of any of the following in respect of a
Person: (a) an admission in writing by such Person of its inability to pay its
debts generally or a general assignment by such Person for the benefit of
creditors; (b) the filing of any petition or answer by such Person seeking to
adjudicate itself as bankrupt or insolvent, or seeking for itself any
liquidation, winding-up, reorganization, arrangement, adjustment, protection,
relief or composition of such Person or its debts under any law relating to
bankruptcy, insolvency, receivership, winding-up, liquidation, reorganization,
examination, relief of debtors or other similar law now or hereafter in effect,
or seeking, consenting to or acquiescing in the entry of an order for relief in
any case under any such law, or the appointment of or taking possession by a
receiver, trustee, custodian, liquidator, examiner, assignee, sequestrator or
other similar official for such Person or for any substantial part of its
property; (c) corporate or other action taken by such Person to authorize any of
the actions set forth in clause (a) or clause (b) above; or (d) without the
consent or acquiescence of such Person, the entering of an order for relief or
approving a petition for relief or reorganization or any other petition seeking
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or other similar relief under any present or future bankruptcy,
insolvency or similar statute, law or regulation, or the filing of any such
petition against such Person, or, without the consent or acquiescence of such
Person, the entering of an order appointing a trustee, custodian, receiver or
liquidator of such Person or of all or any substantial part of the property of
such Person.
 
 
1

--------------------------------------------------------------------------------

 
 
“Bill of Sale” means that certain bill of sale dated as of the Closing Date
executed by the Seller and the Purchaser substantially in the form of Exhibit A.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Toronto, Ontario, Canada are
authorized or required by Applicable Law to remain closed.
 
“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Closing Date, including common shares, ordinary shares, preferred shares,
membership interests or share capital in a limited liability company or other
Person, limited or general partnership interests in a partnership, beneficial
interests in trusts or any other equivalent of such ownership interest or any
options, warrants and other rights to acquire such shares or interests,
including rights to allocations and distributions, dividends, redemption
payments and liquidation payments.
 
“Closing” has the meaning set forth in Section 6.1.
 
“Closing Date” has the meaning set forth in Section 6.1.
 
“Collaboration Product” has the meaning set forth in Section 1.6 of the
Counterparty License Agreement.
 
“Commercialize” has the meaning set forth in Section 1.8 of the Counterparty
License Agreement.
 
“Confidential Information” means, as it relates to the Seller and its
Affiliates, MT 400 and the Intellectual Property Rights, all information
(whether written or oral, or in electronic or other form) involving or relating
in any way, directly or indirectly, to MT 400, the Counterparty License
Agreement, the Purchased Assets or the Royalties, including (a) any license,
sublicense, assignment, product development, royalty, sale, supply or other
agreements (including the Counterparty License Agreement) involving or relating
in any way, directly or indirectly, to the Purchased Assets, the Royalties or
the intellectual property, compounds or products giving rise to the Purchased
Assets, and including all terms and conditions thereof and the identities of the
parties thereto, (b) any reports, data, materials or other documents of any kind
concerning or relating in any way, directly or indirectly, to the Seller, MT
400, the Counterparty License Agreement, the Purchased Assets, the Royalties or
the intellectual property, compounds or products giving rise to the Purchased
Assets, and including reports, data, materials or other documents of any kind
delivered pursuant to or under any of the agreements referred to in clause (a)
above, and (c) any inventions, devices, improvements, formulations, discoveries,
compositions, ingredients, patents, patent applications, know-how, processes,
trial results, research, developments or any other intellectual property, trade
secrets or information involving or relating in any way, directly or indirectly,
to the Purchased Assets or the compounds or products giving rise to the
Purchased Assets; provided, however, that, solely for purposes of this Purchase
and Sale Agreement, Confidential Information shall not include information that
is (i) already in the public domain at the time the information is disclosed
other than as a result of disclosure in violation of the confidentiality
undertakings in this Purchase and Sale Agreement, (ii) lawfully obtainable from
other sources, (iii) required to be disclosed in any document to be filed with
any Governmental Authority, (iv) required to be disclosed by court or
administrative order or under laws, rules and regulations applicable to the
Seller or the Purchaser or their respective Affiliates (including securities
laws, rules and regulations), as the case may be, or pursuant to the rules and
regulations of any stock exchange or stock market on which securities of the
Seller or the Purchaser or their respective Affiliates may be listed for trading
or (v) disclosed with the prior written approval of the Seller.
 
 
2

--------------------------------------------------------------------------------

 
 
“Co-Promotion Option” has the meaning set forth in Section 5.3(a) of the
Counterparty License Agreement.
 
“Counterparty” means Glaxo Group Limited, part of the GlaxoSmithKline group of
companies and organized under the laws of England.
 
“Counterparty Instruction” means the irrevocable direction to Counterparty in
the form set forth in Exhibit B.
 
“Counterparty License Agreement” means that certain Product Development and
Commercialization Agreement dated as of June 11, 2003 between the Seller and
Counterparty, as amended and supplemented by that certain letter agreement dated
June 11, 2003 executed by Counterparty and accepted and agreed by the Seller and
by that certain Consent Agreement dated August 15, 2011 between the Seller and
Counterparty, together with the Confidential Disclosure Agreement between the
Seller and Counterparty dated October 1, 2001 and any new, substitute or amended
agreement relating to MT 400, the Intellectual Property Rights or other
intellectual property rights of the Seller relating to MT 400.  The term
“Counterparty License Agreement” shall include all rights that arise therefrom
and relate thereto.
 
“Dataroom” means the virtual dataroom established by Morgan Stanley & Co. LLC on
behalf of the Seller available to the Purchaser via IntraLinks.
 
“Development Program” has the meaning set forth in Section 1.17 of the
Counterparty License Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
“Disputes” has the meaning set forth in Section 3.11(e).
 
“Dollar” or the sign “$” means United States dollars.
 
“Excluded Liabilities and Obligations” has the meaning set forth in Section 2.3.
 
“FDA” means the U.S. Food and Drug Administration and any successor agency
thereto.
 
“Field” has the meaning set forth in Section 1.23 of the Counterparty License
Agreement.
 
“GAAP” means generally accepted accounting principles in effect in the United
States from time to time.
 
“Generic Erosion” has the meaning set forth in Section 1.29 of the Counterparty
License Agreement.
 
“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority (including supranational authority), commission,
instrumentality, regulatory body, court, central bank or other Person exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including each Patent Office, the FDA
and any other government authority in any country.
 
“Intellectual Property Rights” means POZEN Technology, including any patent that
is or subsequently will be listed in the Orange Book under NDA 21-926.
 
“Knowledge of the Seller” means the actual knowledge of John R. Plachetka,
President and Chief Executive Officer of Seller, Elizabeth Cermak, Executive
Vice President and Chief Commercial Officer of Seller, William L. Hodges, Senior
Vice President, Finance and Administration and Chief Financial Officer of
Seller, Gilda Thomas, Senior Vice President and General Counsel of Seller, John
Barnhardt, Vice President, Finance and Administration of Seller, and Dennis
McNamara, Vice President, Business Development of Seller.
 
“Lead Product” has the meaning set forth in Section 1.41 of the Counterparty
License Agreement.
 
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property or other priority or preferential arrangement of any
kind or nature whatsoever, in each case to secure payment of a debt or
performance of an obligation, including any conditional sale or any sale with
recourse.
 
“Loss” means any loss, set-off, off-set, rescission, counterclaim, reduction,
deduction, defense, cost, charge, expense, interest, fee, payment, demand,
liability, claim, action, proceeding, penalty, fine, damages, judgment, order or
other sanction.
 
 
4

--------------------------------------------------------------------------------

 
 
“Material Adverse Change” means any event, circumstance or change resulting in a
material adverse effect, in any respect, on (a) the legality, validity or
enforceability of any of the Transaction Documents, the Counterparty License
Agreement or the back-up security interest granted pursuant to Section 2.1(d),
(b) the right or ability of the Seller (or any permitted assignee) or the
Purchaser to perform any of its obligations under any of the Transaction
Documents or the Counterparty License Agreement, in each case to which it is a
party, or to consummate the transactions contemplated hereunder or thereunder,
(c) the rights or remedies of the Purchaser under any of the Transaction
Documents or of the Purchaser or the Seller under the Counterparty License
Agreement, (d) the timing, amount or duration of the Royalties, (e) the
Purchased Assets or (f) the Intellectual Property Rights.
 
“MT 400” has the meaning set forth in Section 1.45 of the Counterparty License
Agreement.  For the avoidance of doubt, MT 400 includes Treximet.
 
“Naproxen” has the meaning set forth in Section 1.46 of the Counterparty License
Agreement.
 
“Naratriptan” has the meaning set forth in Section 1.47 of the Counterparty
License Agreement.
 
“NDA 21-926” means New Drug Application 21-926 granted to applicant
GlaxoSmithKline and approved on April 15, 2008.
 
“Net Sales” has the meaning set forth in Section 1.50 of the Counterparty
License Agreement.
 
“New Arrangement” has the meaning set forth in Section 5.6(a).
 
“NSAID” has the meaning set forth in Section 1.51 of the Counterparty License
Agreement.
 
“Orange Book” means the Approved Drug Products with Therapeutic Equivalence
Evaluations maintained by the FDA.
 
“OTC Product” has the meaning set forth in Section 2.3(b) of the Counterparty
License Agreement.
 
“Other Marketed Product” has the meaning set forth in Section 1.52 of the
Counterparty License Agreement.
 
“Other Novel Product” has the meaning set forth in Section 1.53 of the
Counterparty License Agreement.
 
“Other Product” has the meaning set forth in Section 1.54 of the Counterparty
License Agreement.
 
“Outstanding Litigation” means all matters listed on Exhibit C attached hereto.
 
 
5

--------------------------------------------------------------------------------

 
 
“Patent” means any pending or issued patent or continuation, continuation in
part, division, extension, reexamination or reissue thereof, including any
patent that is or subsequently will be listed in the Orange Book under NDA
21-926.
 
“Patent Office” means the applicable patent office, including the United States
Patent and Trademark Office and any comparable foreign patent office, for any
Intellectual Property Rights that are Patents.
 
“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.
 
“POZEN Development Activities” has the meaning set forth in Section 3.2(a) of
the Counterparty License Agreement.
 
“POZEN Know-How” has the meaning set forth in Section 1.59 of the Counterparty
License Agreement.
 
“POZEN Technology” has the meaning set forth in Section 1.61 of the Counterparty
License Agreement.
 
“Product” has the meaning set forth in Section 1.63 of the Counterparty License
Agreement.
 
“Purchase and Sale Agreement” has the meaning set forth in the preamble.
 
“Purchased Assets” means, collectively, the Seller’s (a) right, title and
interest in, to and under the Counterparty License Agreement to (i) receive all
of the Royalties, (ii) receive the quarterly reports produced by Counterparty
pursuant to the Counterparty License Agreement in respect of sales of MT 400 in
the Territory and (iii) audit the records of Counterparty in respect of such
sales pursuant to the Counterparty License Agreement and receive an audit report
summarizing the results of any such audit, (b) right, to the extent possible
under this Purchase and Sale Agreement, to cure any breach of or default under
the Counterparty License Agreement by the Seller, and (c) right, to the extent
possible under this Purchase and Sale Agreement, to (i) initiate and prosecute
legal actions and proceedings to defend the Intellectual Property Rights against
infringement or interference by any other Person and (ii) defend the
Intellectual Property Rights against any claims or counterclaims of invalidity,
unenforceability or infringement, or declaratory judgment actions in respect
thereof, subject to, in the case of each of clause (c)(i) and clause (c)(ii),
the provisions of the Counterparty License Agreement and the rights of
Counterparty thereunder.
 
“Purchase Price” has the meaning set forth in Section 2.2.
 
“Purchaser” has the meaning set forth in the preamble.
 
 
6

--------------------------------------------------------------------------------

 
 
“Purchaser Account” has the meaning set forth in Section 5.4(b).
 
“Purchaser Indemnified Party” has the meaning set forth in Section 7.1.
 
“Regulatory Agency” means a Governmental Authority with responsibility for the
approval of the marketing and sale of pharmaceuticals or other regulation of
pharmaceuticals in any country.
 
“Regulatory Approvals” means, collectively, all regulatory approvals,
registrations, certificates, authorizations, permits and supplements thereto, as
well as associated materials (including the product dossier) pursuant to which
MT 400 may be marketed, sold and distributed in a jurisdiction, issued by the
appropriate Regulatory Agency.
 
“Royalties” means (a) all amounts or fees paid or payable, owed or owing,
accrued or otherwise required to be paid to the Seller or any of its Affiliates
arising out of, related to or resulting from the sale by Counterparty or its
Affiliates of MT 400 in the Territory (including not only from the sale of
currently approved indications for MT 400 in the Territory, but also from any
additionally approved indications and from any off-label usage for MT 400 in the
Territory) and, in each case, attributable to the period commencing on the
Royalties Commencement Date, including (i) all amounts due or to be paid to the
Seller or any of its Affiliates under Section 7.4, Section 7.9, Section 7.10 and
Section 7.11 of the Counterparty License Agreement and (ii) all amounts due or
to be paid to the Seller or any of its Affiliates in lieu thereof (including
pursuant to Section 8.4(d) of the Counterparty License Agreement), whether based
upon sales of MT 400 in the Territory or otherwise, (b) all milestone payments
paid or payable, owed or owing, accrued or otherwise required to be paid to the
Seller pursuant to Section 7.3 of the Counterparty License Agreement, (c) except
with respect to any recoveries, damages, awards, reimbursement of expenses or
settlement amounts paid or payable to the Seller or any of its Affiliates by any
third party and arising out of or relating to MT 400 or Intellectual Property
Rights in the Field resulting from the Outstanding Litigation and solely
attributable to the period ending prior to the Closing Date, all indemnity
payments, recoveries, damages, reimbursement of expenses or award or settlement
amounts paid or payable to the Seller or any of its Affiliates by Counterparty
or any third party and arising out of or relating to MT 400 or Intellectual
Property Rights (including the Outstanding Litigation) or as a result of a
breach by any Person (other than the Seller) of the Counterparty License
Agreement with respect thereto and attributable to the period commencing on the
Royalties Commencement Date, including pursuant to Section 5.5(d) or Section
5.5(e), (d) all amounts paid or payable to the Seller or any of its Affiliates
by one or more third party licensees or sublicensees under any New Arrangement,
(e) all other amounts paid or payable by Counterparty or any other Person
arising out of, related to or resulting from MT 400, the Intellectual Property
Rights or the Counterparty License Agreement and attributable to the period
commencing on the Royalties Commencement Date, (f) all accounts (as defined
under the UCC) evidencing the rights to the payments and amounts described
herein and (g) all proceeds (as defined under the UCC) of any of the foregoing.
 
“Royalties Commencement Date” means October 1, 2011.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
 
7

--------------------------------------------------------------------------------

 
 
“Seller” has the meaning set forth in the preamble.
 
“Seller Account” has the meaning set forth in Section 5.4(e).
 
“Seller Indemnified Party” has the meaning set forth in Section 7.2.
 
“Set-off” means any set-off, off-set, rescission, counterclaim, reduction,
deduction or defense.
 
“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person or by
one or more other Subsidiaries of such Person.
 
“Sumatriptan” has the meaning set forth in Section 1.73 of the Counterparty
License Agreement.
 
“Territory” has the meaning set forth in Section 1.75 of the Counterparty
License Agreement.
 
“Third Party” has the meaning set forth in Section 1.76 of the Counterparty
License Agreement.
 
“Third Party Royalty” has the meaning set forth in Section 7.7(a) of the
Counterparty License Agreement.
 
“Transaction Documents” means this Purchase and Sale Agreement, the Bill of Sale
and the Counterparty Instruction.
 
“Treximet” means Treximet® (sumatriptan/naproxen sodium), the brand name for the
product combining sumatriptan 85 mg, formulated with RT Technology™ and naproxen
sodium 500 mg in a single tablet designed for the acute treatment of migraine,
as covered by NDA 21-926.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Delaware; provided, that, if, with respect to any financing statement
or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the back-up security interest or any portion
thereof granted pursuant to Section 2.1(d) is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than the State of
Delaware, then “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions of this Purchase
and Sale Agreement and any financing statement relating to such perfection or
effect of perfection or non-perfection.
 
“U.S.” or “United States” means the United States and Puerto Rico.
 
 
8

--------------------------------------------------------------------------------

 
 
“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.
 
Section 1.2   Rules of Construction.  Unless the context otherwise requires, in
this Purchase and Sale Agreement:
 
(a)   A term has the meaning assigned to it and an accounting term not otherwise
defined has the meaning assigned to it in accordance with GAAP.
 
(b)   Unless otherwise defined, all terms used herein that are defined in the
UCC shall have the meanings stated in the UCC.
 
(c)    Words of the masculine, feminine or neuter gender shall mean and include
the correlative words of other genders, and words in the singular shall include
the plural, and vice versa.
 
(d)   The terms “include”, “including” and similar terms shall be construed as
if followed by the phrase “without limitation”.
 
(e)   References to an agreement or other document include references to such
agreement or document as amended, restated, reformed, supplemented or otherwise
modified in accordance with the terms hereof and thereof and include any
annexes, exhibits and schedules attached thereto.
 
(f)     References to any statute or other legislative provision shall include
any statutory or legislative modification or re-enactment thereof, or any
substitution therefor.
 
(g)   References to any Person shall be construed to include such Person’s
successors and permitted assigns.
 
(h)   The word “will” shall be construed to have the same meaning and effect as
the word “shall”.
 
(i)     The words “hereof”, “herein”, “hereunder” and similar terms when used in
this Purchase and Sale Agreement shall refer to this Purchase and Sale Agreement
as a whole and not to any particular provision hereof, and Article, Section and
Exhibit references herein are references to Articles and Sections of, and
Exhibits to, this Purchase and Sale Agreement unless otherwise specified.
 
(j)     In the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and each of the words
“to” and “until” means “to but excluding”.
 
(k)    Where any payment is to be made, any funds are to be applied or any
calculation is to be made under this Purchase and Sale Agreement on a day that
is not a Business Day, unless this Purchase and Sale Agreement otherwise
provides, such payment shall be made, such funds shall be applied and such
calculation shall be made on the succeeding Business Day, and payments shall be
adjusted accordingly.
 
 
9

--------------------------------------------------------------------------------

 
 
(l)     Any reference herein to a term that is defined by reference to its
meaning in the Counterparty License Agreement shall refer to such term’s meaning
in the Counterparty License Agreement as in existence on the date hereof (and
not to any new, substituted or amended version thereof unless the Purchaser has
consented thereto).
 
ARTICLE II
PURCHASE AND SALE OF THE PURCHASED ASSETS
 
Section 2.1           Purchase and Sale.
 
(a)       Subject to the terms and conditions of this Purchase and Sale
Agreement, on the Closing Date, the Seller hereby sells, contributes, assigns,
transfers, conveys and grants to the Purchaser, and the Purchaser hereby
purchases, acquires and accepts from the Seller, all of the Seller’s right,
title and interest in and to the Purchased Assets, free and clear of any and all
Liens, other than those Liens created in favor of the Purchaser by the
Transaction Documents.
 
(b)       The Seller and the Purchaser intend and agree that the sale,
contribution, assignment, transfer, conveyance and granting of the Purchased
Assets under this Purchase and Sale Agreement shall be, and are, a true,
complete, absolute and irrevocable assignment and sale by the Seller to the
Purchaser of the Purchased Assets and that such assignment and sale shall
provide the Purchaser with the full benefits of ownership of the Purchased
Assets.  Neither the Seller nor the Purchaser intends the transactions
contemplated hereunder to be, or for any purpose characterized as, a loan from
the Purchaser to the Seller or a pledge or assignment or only a security
agreement.  The Seller waives any right to contest or otherwise assert that this
Purchase and Sale Agreement does not constitute a true, complete, absolute and
irrevocable sale and assignment by the Seller to the Purchaser of the Purchased
Assets under Applicable Law, which waiver shall be enforceable against the
Seller in any Bankruptcy Event relating to the Seller.  The sale, contribution,
assignment, transfer, conveyance and granting of the Purchased Assets shall be
reflected on the Seller’s financial statements and other records as a sale of
assets to the Purchaser (except to the extent GAAP or the rules of the SEC
require otherwise with respect to the Seller’s consolidated financial
statements).
 
(c)       The Seller hereby authorizes the Purchaser or its designee to execute,
record and file, and consents to the Purchaser or its designee executing,
recording and filing, at the Purchaser’s sole cost and expense, financing
statements in the appropriate filing offices under the UCC (and continuation
statements with respect to such financing statements when applicable), and
amendments thereto or assignments thereof, in such manner and in such
jurisdictions as are necessary or appropriate to evidence or perfect the sale,
contribution, assignment, transfer, conveyance and grant by the Seller to the
Purchaser, and the purchase, acquisition and acceptance by the Purchaser from
the Seller, of the Purchased Assets and to perfect the security interest in the
Purchased Assets granted by the Seller to the Purchaser pursuant to Section
2.1(d).
 
 
10

--------------------------------------------------------------------------------

 
 
(d)       Notwithstanding that the Seller and the Purchaser expressly intend for
the sale, contribution, assignment, transfer, conveyance and granting of the
Purchased Assets to be a true, complete, absolute and irrevocable sale and
assignment, the Seller hereby assigns, conveys, grants and pledges to the
Purchaser, as security for its obligations created hereunder in the event that
the transfer contemplated by this Purchase and Sale Agreement is held not to be
a sale, a security interest in and to all of the Seller’s right, title and
interest in, to and under the Purchased Assets and, in such event, this Purchase
and Sale Agreement shall constitute a security agreement.
 
Section 2.2           Purchase Price.  In full consideration for the sale,
contribution, assignment, transfer, conveyance and granting of the Purchased
Assets, and subject to the terms and conditions set forth herein, the Purchaser
shall pay (or cause to be paid) to the Seller, or the Seller’s designee, on the
Closing Date, the sum of $75,000,000.00, in immediately available funds by wire
transfer to the Seller Account (the “Purchase Price”).
 
Section 2.3           No Assumed Obligations.  Notwithstanding any provision in
this Purchase and Sale Agreement or any other writing to the contrary, the
Purchaser is purchasing, acquiring and accepting only the Purchased Assets and
is not assuming any liability or obligation of the Seller or any of the Seller’s
Affiliates of whatever nature, whether presently in existence or arising or
asserted hereafter, including any liability or obligation of the Seller under
the Counterparty License Agreement.  All such liabilities and obligations shall
be retained by and remain liabilities and obligations of the Seller or the
Seller’s Affiliates (the “Excluded Liabilities and Obligations”).
 
Section 2.4           Excluded Assets.  The Purchaser does not, by purchase,
acquisition or acceptance of the rights, title or interest granted hereunder or
otherwise pursuant to any of the Transaction Documents, purchase, acquire or
accept any assets or contract rights of the Seller under the Counterparty
License Agreement, other than the Purchased Assets, or any other assets of the
Seller.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Seller hereby represents and warrants to the Purchaser as of the date hereof
as follows:
 
Section 3.1           Organization.  The Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all corporate power and authority, and all licenses, permits,
franchises, authorizations, consents and approvals of all Governmental
Authorities, required to own its property and conduct its business as now
conducted, to execute and deliver, and perform its obligations under, the
Transaction Documents to which it is party and to exercise its rights and to
perform its obligations under the Counterparty License Agreement.  The Seller is
duly qualified to transact business as a foreign corporation and is in good
standing in every jurisdiction in which the conduct of its business or the
ownership or leasing of property requires such license or qualification (except
where the failure to do so would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change).
 
 
11

--------------------------------------------------------------------------------

 
 
Section 3.2           No Conflicts.
 
(a)       None of the execution and delivery by the Seller of any of the
Transaction Documents to which the Seller is party, the performance by the
Seller of the obligations contemplated hereby or thereby or the consummation of
the transactions contemplated hereby or thereby will: (i) contravene, conflict
with, result in a breach or violation of, constitute a default (with or without
notice or lapse of time, or both) under, require prepayment under, or accelerate
the performance provided by, in any respect, (A) any statute, law, rule,
ordinance or regulation of any Governmental Authority, or any judgment, order,
writ, decree, permit or license of any Governmental Authority, to which the
Seller or any of its Subsidiaries or any of their respective assets or
properties may be subject or bound, (B) any term or provision of any contract,
agreement, indenture, lease, license, deed, commitment, obligation or instrument
to which the Seller or any of its Subsidiaries is a party or by which the Seller
or any of its Subsidiaries or any of their respective assets or properties is
bound or committed (including the Counterparty License Agreement) or (C) any
term or provision of any of the organizational documents of the Seller or any of
its Subsidiaries; (ii) give rise to any additional right of termination,
cancellation or acceleration of any right or obligation of the Seller or any of
its Subsidiaries; or (iii) except as provided in any of the Transaction
Documents to which it is party, result in or require the creation or imposition
of any Lien on the Intellectual Property Rights, MT 400, the Counterparty
License Agreement or the Purchased Assets.
 
(b)       The Seller has not granted, nor does there exist, any Lien on the
Transaction Documents, the Counterparty License Agreement, the Intellectual
Property Rights or the Purchased Assets.  Except for the license granted by the
Seller to Counterparty under the Counterparty License Agreement, there are no
licenses, sublicenses or other rights under the Intellectual Property Rights in
the Territory that have been granted to any other Person.
 
Section 3.3           Authorization. The execution and delivery of each of the
Transaction Documents to which the Seller is party and the performance by the
Seller of its obligations hereunder and thereunder have been duly authorized by
the Seller.  Each Transaction Document to which the Seller is party has been
duly executed and delivered by the Seller and, when duly executed and delivered
by all of the parties thereto, such Transaction Document shall constitute the
legal, valid and binding obligation of the Seller, enforceable against the
Seller in accordance with its respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, general equitable principles and principles of
public policy.
 
Section 3.4           Ownership.  The Seller is the exclusive owner of the
entire right, title (legal and equitable) and interest in, to and under the
Purchased Assets and the Intellectual Property Rights and has good and valid
title thereto, free and clear of all Liens.  The Seller has duly and legally
filed or applied for registration for its ownership interest in the Patents
included in the Intellectual Property Rights in the United States Patent and
Trademark Office, and the Seller is the exclusive “owner of record” of such
Patents in the United States.  The Purchased Assets sold, contributed, assigned,
transferred, conveyed and granted to the Purchaser on the Closing Date have not
been pledged, sold, contributed, assigned, transferred, conveyed or granted by
the Seller to any other Person.  The Seller has full right to sell, contribute,
assign, transfer, convey and grant the Purchased Assets to the Purchaser.  Upon
the sale, contribution, assignment, transfer, conveyance and granting by the
Seller of the Purchased Assets to the Purchaser, the Purchaser shall acquire
good and marketable title to the Purchased Assets free and clear of all Liens,
other than Liens in favor of the Purchaser, and shall be the exclusive owner of
the Purchased Assets.  The Purchaser has and shall have the same rights as the
Seller would have with respect to the Purchased Assets (if the Seller were still
the owner of such Purchased Assets) against any other Person.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 3.5           Governmental and Third Party Authorizations.  The
execution and delivery by the Seller of the Transaction Documents to which the
Seller is party, the performance by the Seller of its obligations hereunder and
thereunder and the consummation of any of the transactions contemplated
hereunder and thereunder (including the sale, contribution, assignment,
transfer, conveyance and granting of the Purchased Assets to the Purchaser) do
not require any consent, approval, license, order, authorization or declaration
from, notice to, action or registration by or filing with any Governmental
Authority or any other Person, except for the filing of a Current Report on Form
8-K with the SEC, the filing of UCC financing statements, the notice to
Counterparty contained in the Counterparty Instruction and the Consent
Agreement, dated as of August 15, 2011, by and between the Seller and Glaxo
Group Limited.
 
Section 3.6           No Litigation.  Except as described in the filings made by
the Seller with the SEC, or as otherwise disclosed in the Dataroom, there is no
(a) action, suit, arbitration proceeding, claim, demand, citation, summons,
subpoena, investigation or other proceeding (whether civil, criminal,
administrative, regulatory, investigative or informal) pending or, to the
Knowledge of the Seller, threatened in respect of the Seller or any of its
Subsidiaries, MT 400 or the Purchased Assets (including the Counterparty License
Agreement), at law or in equity, or (b) inquiry or investigation (whether civil,
criminal, administrative, regulatory, investigative or informal) by or before a
Governmental Authority pending or, to the Knowledge of the Seller, threatened
against the Seller or any of its Subsidiaries in respect of the Seller or any of
its Subsidiaries, MT 400 or the Purchased Assets (including the Counterparty
License Agreement), that, in each case, (i) if adversely determined, could be a
Material Adverse Change, or (ii) challenges or seeks to prevent or delay the
consummation of any of the transactions contemplated by any of the Transaction
Documents to which the Seller is party.
 
Section 3.7           Solvency.  The Seller has determined that, and by virtue
of its entering into the transactions contemplated by the Transaction Documents
to which the Seller is a party and its authorization, execution and delivery of
the Transaction Documents to which the Seller is a party, the Seller’s
incurrence of any liability hereunder or thereunder or contemplated hereby or
thereby is in its own best interests.  Upon consummation of the transactions
contemplated by the Transaction Documents and the application of the proceeds
therefrom, (a) the fair saleable value of the Seller’s assets will be greater
than the sum of its debts, liabilities and other obligations, including
contingent liabilities, (b) the present fair saleable value of the Seller’s
assets will be greater than the amount that would be required to pay its
probable liabilities on its existing debts and other obligations, including
contingent liabilities, as they become absolute and matured, (c) the Seller will
be able to realize upon its assets and pay its debts and other obligations,
including contingent obligations, as they mature, (d) the Seller will not be
rendered insolvent, will not have unreasonably small capital with which to
engage in its business and will not be unable to pay its debts as they mature,
(e) the Seller will not have become subject to any Bankruptcy Event and (f) the
Seller will not have been rendered insolvent within the meaning of Section
101(32) of Title 11 of the United States Code.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 3.8           Tax Matters.  No deduction or withholding for or on
account of any tax has been made, or was required under Applicable Law to be
made, from any payment to the Seller under the Counterparty License Agreement
and, following the Closing Date, the Seller believes that no such deduction or
withholding will be made or required under currently Applicable Law to be made
from any payment to the Purchaser under the Counterparty License Agreement.  The
Seller has never filed any tax return or report under any name other than its
exact legal name.  The Seller has filed (or caused to be filed) all tax returns
and reports required by law to have been filed by it and has paid all taxes
required to be paid by it, except any such taxes that are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been set aside on its books.
 
Section 3.9           No Brokers’ Fees.  The Seller has not taken any action
that would entitle any person or entity other than Morgan Stanley & Co. LLC
(whose fees and commissions are solely the responsibility of the Seller) to any
commission or broker’s fee in connection with the transactions contemplated by
this Purchase and Sale Agreement.
 
Section 3.10         Compliance with Laws.  None of the Seller or any of its
Subsidiaries (a) has violated or is in violation of, has been given actual
notice of any violation of, or, to the Knowledge of the Seller, is under
investigation with respect to or has been threatened to be charged with, any
law, statute, rule, ordinance or regulation of, or any judgment, order, writ,
decree, injunction, stipulation, consent order, permit or license granted,
issued or entered by, any Governmental Authority or (b) is subject to any
judgment, order, writ, decree, injunction, stipulation, consent order, permit or
license granted, issued or entered by any Governmental Authority, in each case,
that would reasonably be expected to result in a Material Adverse Change.  Each
of the Seller and any Subsidiary of the Seller is in compliance with the
requirements of all Applicable Laws, a breach of any of which would reasonably
be expected to result in a Material Adverse Change.
 
Section 3.11         Intellectual Property Matters.
 
(a)       The only Intellectual Property Rights that are Patents are U.S. patent
number 6,060,499, which expires on August 14, 2017, U.S. patent number
6,586,458, which expires on August 14, 2017, U.S. patent number 8,022,095, which
expires on August 14, 2017, U.S. patent number 7,332,183, which expires on
October 2, 2025 and U.S. patent application number 13/183,983, filed on July 15,
2011.  Each of such Patents is owned by the Seller and, with the exception of
U.S. patent application number 13/183,983, has been issued in the United States.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)       To the Knowledge of the Seller, each claim that has been issued or
granted by the appropriate Patent Office included in the relevant Intellectual
Property Rights that are patents and that covers MT 400, as disclosed in the
Dataroom, is valid and enforceable.
 
(c)       There are no unpaid maintenance or renewal fees payable by the Seller
to any third party that currently are overdue for any of the Intellectual
Property Rights that are Patents.  No Intellectual Property Rights that are
Patents have lapsed or been abandoned, cancelled or expired.  To the Knowledge
of the Seller, each individual associated with the filing and prosecution of the
Intellectual Property Rights that are Patents, including the named inventors of
the Intellectual Property Rights that are Patents, has complied in all material
respects with all applicable duties of candor and good faith in dealing with any
Patent Office, including any duty to disclose to any Patent Office all
information known by such inventors to be material to the patentability of each
of the Intellectual Property Rights that are Patents (including any relevant
prior art), in each case, in those jurisdictions in the Territory where such
duties exist.
 
(d)       Except as disclosed in the Dataroom, subsequent to the issuance of the
Intellectual Property Rights that are Patents, neither the Seller nor, to the
Knowledge of the Seller, Counterparty has filed any disclaimer or made or
permitted any other voluntary reduction in the scope of the Intellectual
Property Rights that are Patents.  To the Knowledge of the Seller, no allowable
or allowed subject matter of the Intellectual Property Rights that are Patents
is subject to any competing conception claims of allowable or allowed subject
matter of any Patents of any third party and have not been the subject of any
interference, re-examination or opposition proceedings.
 
(e)       Except as described in the filings by the Seller with the SEC, or as
otherwise disclosed in the Dataroom, there is no pending or, to the Knowledge of
the Seller, threatened opposition, interference, reexamination, injunction,
claim, suit, action, citation, summon, subpoena, hearing, inquiry, investigation
(by the International Trade Commission or otherwise), complaint, arbitration,
mediation, demand, decree or other dispute, disagreement, proceeding or claim
(collectively, “Disputes”) challenging the legality, validity, enforceability or
ownership of any of the Intellectual Property Rights or that could give rise to
a credit against the payments due to the Seller under the Counterparty License
Agreement for the use of the related Intellectual Property Rights.  Except as
described in the filings by the Seller with the SEC, or as otherwise disclosed
in the Dataroom, there are no Disputes by or with any third party against the
Seller involving MT 400.  Except as described in the filings by the Seller with
the SEC, or as otherwise disclosed in the Dataroom, the Intellectual Property
Rights are not subject to any outstanding injunction, judgment, order, decree,
ruling, change, settlement or other disposition of a Dispute.
 
(f)       There is no pending or, to the Knowledge of the Seller, threatened,
and no event has occurred or circumstance exists that (with or without notice or
lapse of time, or both) would reasonably be expected to give rise to or serve as
a basis for any, action, suit or proceeding, or any investigation or claim by
any Person to which the Seller or, to the Knowledge of the Seller, to which
Counterparty is or would reasonably be expected to be a party, and the Seller
has not received any written notice of the foregoing, that claims that the
manufacture, use, marketing, sale, offer for sale, importation or distribution
of MT 400 by Counterparty or any Affiliate of Counterparty pursuant to the
Counterparty License Agreement does or could infringe on any patent or other
intellectual property rights of any other Person or constitute misappropriation
of any other Person’s trade secrets or other intellectual property rights
arising under the laws of any jurisdiction in the Territory.  To the Knowledge
of the Seller, there are no pending patent applications owned by any third party
that, if issued, would limit or prohibit, in any material respect, the
manufacture, use or sale of MT 400 by the Seller or Counterparty in the
Territory.
 
 
15

--------------------------------------------------------------------------------

 
 
(g)       MT 400 falls within the definition of Collaboration Product and a
Product.  Treximet is the only Lead Product, falls within the definition of MT
400, and contains Naproxen and Sumatriptan.  MT 400 is not an Other Marketed
Product, an Other Novel Product or an Other Product.  MT 400 does not contain
Naratriptan.
 
(h)       Except as described in the filings by the Seller with the SEC, or as
otherwise disclosed in the Dataroom, to the Knowledge of the Seller, there is no
third party infringing any Intellectual Property Rights.  Except as disclosed in
the Dataroom, the Seller has not received any written notice under the
Counterparty License Agreement of infringement of any of the Intellectual
Property Rights.
 
(i)       Each of the Seller and, to the Knowledge of the Seller, Counterparty
has taken all reasonable precautions to protect the secrecy and confidentiality
of the POZEN Know-How.
 
(j)       The Intellectual Property Rights constitute all of the intellectual
property owned or licensed by the Seller or any of the Seller’s Affiliates
necessary for the sale of MT 400 in the Territory.
 
Section 3.12         Regulatory Approval, Manufacturing and Marketing.
 
(a)       To the Knowledge of the Seller, Counterparty has complied with its
obligations to develop MT 400 and seek and obtain Regulatory Approval for MT 400
pursuant to the Counterparty License Agreement.
 
(b)       Treximet has received Regulatory Approval for marketing and
distribution in the United States.
 
Section 3.13         Counterparty License Agreement.
 
(a)       Other than the Transaction Documents and the Counterparty License
Agreement, there is no contract, agreement or other arrangement (whether written
or oral) to which the Seller or any of its Subsidiaries is a party or by which
any of their respective assets or properties is bound or committed (i) that
creates a Lien on, affects or otherwise relates in any material respect to the
Purchased Assets, the Counterparty License Agreement or the Intellectual
Property Rights, or (ii) for which breach, nonperformance, cancellation or
failure to renew would reasonably be expected to result in a Material Adverse
Change.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)       The Seller has provided to the Purchaser true, correct and complete
copies of (i) the Counterparty License Agreement and any confidentiality
agreement relating thereto, (ii) all royalty reports delivered to the Seller by
Counterparty pursuant to the Counterparty License Agreement and (iii) all
material notices and correspondence delivered to, or by, the Seller pursuant to,
or relating to, the Counterparty License Agreement since January 1, 2011.
 
(c)       The Counterparty License Agreement is in full force and effect and is
the legal, valid and binding obligation of the Seller and, to the Knowledge of
the Seller, Counterparty, enforceable against the Seller and, to the Knowledge
of the Seller, Counterparty in accordance with its terms, subject, as to
enforcement of remedies, to bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally, general equitable
principles and principles of public policy.  The execution and delivery of, and
performance of obligations under, the Counterparty License Agreement were and
are within the powers of the Seller and, to the Knowledge of the Seller,
Counterparty.  The Counterparty License Agreement was duly authorized by all
necessary action on the part of, and validly executed and delivered by, the
Seller and, to the Knowledge of the Seller, Counterparty.  The Seller is not in
breach or violation of or in default under the Counterparty License Agreement
which would reasonably be expected to result in a Material Adverse
Change.  There is no event or circumstance that, upon notice or the passage of
time, or both, would reasonably be expected to constitute or give rise to any
breach or default in the performance of the Counterparty License Agreement by
the Seller or, to the Knowledge of the Seller, Counterparty.
 
(d)       The Seller has not waived any rights or defaults under the
Counterparty License Agreement or released Counterparty, in whole or in part,
from any of its obligations under the Counterparty License Agreement.  The
Seller and Counterparty have not agreed to amend or waive any provision of the
Counterparty License Agreement, and there is no current proposal to do so.
 
(e)       To the Knowledge of the Seller, no event has occurred that would give
the Seller or Counterparty the right to terminate the Counterparty License
Agreement or cease paying Royalties or any other amounts thereunder.  The Seller
has not received any notice of an intention by Counterparty to terminate or
breach the Counterparty License Agreement, in whole or in part, or challenging
the validity or enforceability of the Counterparty License Agreement or the
obligation to pay the Royalties or any other amounts under the Counterparty
License Agreement, or that the Seller or Counterparty is in default of its
obligations under the Counterparty License Agreement.  To the Knowledge of the
Seller, there is no default, violation or breach by Counterparty under or of the
Counterparty License Agreement.  The Seller has not given Counterparty any
notice of termination of the Counterparty License Agreement, in whole or in
part.
 
(f)       Except as provided in the Counterparty License Agreement, the Seller
is not a party to any agreement providing for or permitting a sharing of, or
Set-off against, the Royalties or any other amounts payable under the
Counterparty License Agreement to the Seller.
 
(g)      The Seller has not consented to an assignment by Counterparty of any of
Counterparty’s rights or obligations under the Counterparty License Agreement,
and the Seller is not aware of any such assignment by Counterparty.  Except as
contemplated by Section 2.1(a) and Section 2.1(d), the Seller has not assigned,
in whole or in part, and has not granted, incurred or suffered to exist any
Liens on the Counterparty License Agreement, the Purchased Assets or any of the
Seller’s right, title or interest in and to the Intellectual Property Rights.
 
 
17

--------------------------------------------------------------------------------

 
 
(h)       Neither the Seller nor Counterparty has made any claim of
indemnification under the Counterparty License Agreement.
 
(i)       The Seller has not exercised its rights to conduct an audit under the
Counterparty License Agreement.
 
(j)       To the Knowledge of the Seller, the Seller has received all amounts
owed to it under the Counterparty License Agreement.  The Seller has received
(A) each payment pursuant to Section 7.1 of the Counterparty License Agreement
and (B) each applicable milestone payment pursuant to Section 7.2 of the
Counterparty License Agreement with respect to Lead Products.  No payments under
Section 7.3 of the Counterparty License Agreement or, with respect to Other
Products, Section 7.2 of the Counterparty License Agreement have become payable
or have been paid as of the date hereof.
 
(k)       Counterparty has not provided the Seller with any notice pursuant to
Section 2.3(a) or Section 2.3(c) of the Counterparty License Agreement or made
any request pursuant to Section 3.3(a) of the Counterparty License Agreement,
and the Seller has not provided Counterparty with any notice pursuant to Section
2.3(c) of the Counterparty License Agreement.
 
(l)       The Seller has not developed, registered or Commercialized, or
licensed or granted rights to a Third Party to develop, register or
Commercialize, any OTC Product or any non-prescription, over-the-counter dose of
any Product for the Territory.  The Seller has not received any communication
from Counterparty indicating that Counterparty intends to develop and
Commercialize or have developed and Commercialized any OTC Product or any
non-prescription, over-the-counter dose of a Collaboration Product.  In
furtherance of the foregoing, the Seller confirms that a lower dose version of
MT 400 is being developed by Counterparty for an adolescent indication (the
“Adolescent Version”); however, the Seller has not received any communication
from Counterparty indicating that Counterparty intends to develop and
Commercialize or have developed and Commercialized any OTC Product consisting of
such Adolescent Version or any non-prescription, over-the-counter product
consisting of such Adolescent Version.
 
(m)      The Development Program in respect of MT 400 has been completed, and
the Seller has completed the POZEN Development Activities.
 
(n)      No Generic Erosion for MT 400 or Third Party Royalty in respect of MT
400 has occurred as of the date hereof.
 
(o)      To the Knowledge of the Seller, no Product (other than Treximet), and
no product containing any Product in combination with another active ingredient,
has been, or is being, developed by Counterparty.
 
 
18

--------------------------------------------------------------------------------

 
 
(p)       To the Knowledge of the Seller, Counterparty has not granted any
sublicense under the Intellectual Property Rights to any Third-Party.
 
(q)       The Seller has not exercised the Co-Promotion Option.
 
Section 3.14         UCC Matters.  The Seller’s exact legal name is, and for the
preceding 10 years has been, “POZEN Inc.”.  The Seller’s principal place of
business is, and for the preceding 10 years has been, located in the State of
North Carolina.  The Seller’s jurisdiction of organization is, and for the
preceding 10 years has been, the State of Delaware.  For the preceding 10 years,
the Seller has not been the subject of any merger or other corporate or other
reorganization in which its identity or status was materially changed, except in
each case when it was the surviving or resulting entity.
 
Section 3.15         Set-off and Other Sources of Royalty Reduction.  Except as
provided in the Counterparty License Agreement, Counterparty has no right of
Set-off under any contract or other agreement against the Royalties or any other
amounts payable to the Seller under the Counterparty License
Agreement.  Counterparty has not exercised, and, to the Knowledge of the Seller,
Counterparty has not had the right to exercise and no event or condition exists
that, upon notice or passage of time or both, would reasonably be expected to
permit Counterparty to exercise, any Set-off against the Royalties or any other
amounts payable to the Seller under the Counterparty License Agreement.  To the
Knowledge of the Seller, there are no third party patents that would be
reasonably likely to provide a basis for a reduction in the Royalties due to the
Seller pursuant to the Counterparty License Agreement.  There are no compulsory
licenses granted or, to the Knowledge of the Seller, threatened with respect to
the Intellectual Property Rights.
 
Section 3.16         Margin Stock.  The Seller is not engaged in the business of
extending credit for the purpose of buying or carrying margin stock, and no
portion of the Purchase Price shall be used by the Seller for a purpose that
violates Regulation T, U or X promulgated by the Board of Governors of the
Federal Reserve System from time to time.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser hereby represents and warrants to the Seller as of the date hereof
as follows:
 
Section 4.1           Organization.  The Purchaser is a corporation duly
organized, validly existing and in good standing under the federal laws of
Canada and has all corporate power and authority, and all licenses, permits,
franchises, authorizations, consents and approvals of all Governmental
Authorities, required to own its property and conduct its business as now
conducted, to execute and deliver, and perform its obligations under, the
Transaction Documents to which it is party.
 
Section 4.2           No Conflicts.  None of the execution and delivery by the
Purchaser of any of the Transaction Documents to which the Purchaser is party,
the performance by the Purchaser of the obligations contemplated hereby or
thereby or the consummation of the transactions contemplated hereby or thereby
will contravene, conflict with, result in a breach or violation of, constitute a
default (with or without notice or lapse of time, or both) under, require
prepayment under, or accelerate the performance provided by, in any respect, (i)
any statute, law, rule, ordinance or regulation of any Governmental Authority,
or any judgment, order, writ, decree, permit or license of any Governmental
Authority, to which the Purchaser or any of its assets or properties may be
subject or bound, (ii) any term or provision of any contract, agreement,
indenture, lease, license, deed, commitment, obligation or instrument to which
the Purchaser is a party or by which the Purchaser or any of its assets or
properties is bound or committed or (iii) any term or provision of any of the
organizational documents of the Purchaser.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 4.3           Authorization. The execution and delivery of each of the
Transaction Documents to which the Purchaser is party and the performance by the
Purchaser of its obligations hereunder and thereunder have been duly authorized
by the Purchaser.  Each Transaction Document to which the Purchaser is party has
been duly executed and delivered by the Purchaser and, when duly executed and
delivered by all of the parties thereto, such Transaction Document shall
constitute the legal, valid and binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with its respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally, general equitable principles and
principles of public policy.
 
Section 4.4           Governmental and Third Party Authorizations.  The
execution and delivery by the Purchaser of the Transaction Documents to which
the Purchaser is party, the performance by the Purchaser of its obligations
hereunder and thereunder and the consummation of any of the transactions
contemplated hereunder and thereunder do not require any consent, approval,
license, order, authorization or declaration from, notice to, action or
registration by or filing with any Governmental Authority or any other Person,
except for the filing of UCC financing statements and the notice to Counterparty
contained in the Counterparty Instruction.
 
Section 4.5           No Litigation.  There is no (a) action, suit, arbitration
proceeding, claim, demand, citation, summons, subpoena, investigation or other
proceeding (whether civil, criminal, administrative, regulatory, investigative
or informal) pending or, to the knowledge of the Purchaser, threatened by or
against the Purchaser, at law or in equity, or (b) inquiry or investigation
(whether civil, criminal, administrative, regulatory, investigative or informal)
by or before a Governmental Authority pending or, to the knowledge of the
Purchaser, threatened against the Purchaser, that, in each case, challenges or
seeks to prevent or delay the consummation of any of the transactions
contemplated by any of the Transaction Documents to which the Purchaser is
party.
 
Section 4.6           Access to Information.  The Purchaser acknowledges that it
has (a) reviewed the Counterparty License Agreement and such other documents and
information relating to MT 400 and (b) had the opportunity to ask such questions
of, and to receive answers from, representatives of the Seller concerning the
Counterparty License Agreement and MT 400, in each case, as it deemed necessary
to make an informed decision to purchase, acquire and accept the Purchased
Assets in accordance with the terms of this Purchase and Sale Agreement.  The
Purchaser has such knowledge, sophistication and experience in financial and
business matters that it is capable of evaluating the risks and merits of
purchasing, acquiring and accepting the Purchased Assets in accordance with the
terms of this Purchase and Sale Agreement.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 4.7           Funds Available.  The Purchaser has sufficient funds on
hand or binding and enforceable commitments to provide it with sufficient funds
to satisfy its obligations, in each case to pay the Purchase Price, and the
Purchaser has no reason to believe, and has not been provided with oral or
written notice that any of its investors are not required or do not intend, for
any reason, to satisfy their obligations under such commitments.  The Purchaser
acknowledges and agrees that its obligations under this Purchase and Sale
Agreement are not contingent on obtaining financing.
 
Section 4.8           No Competitor.  As of the Closing Date, the Purchaser does
not own or license rights in, or otherwise have active operational control,
influence or decision-making authority for, the development or commercialization
of any pharmaceutical product for oral treatment of migraine, which is marketed
in the United States or under development for sale in the United States,
including both prescription and over-the-counter products (without giving effect
to solely a financial interest in such a product (or in an entity that owns or
licenses such a product) whether through receipt of royalties or other financial
return where the Purchaser has no operational control, influence or
decision-making powers in respect of such product).
 
ARTICLE V
COVENANTS
 
The parties hereto covenant and agree as follows:
 
Section 5.1           Books and Records; Notices.
 
(a)       After receipt by the Seller of notice of any action, claim, demand,
dispute, investigation, arbitration or proceeding (commenced or threatened)
relating to the transactions contemplated by any Transaction Document, the
Purchased Assets or the Counterparty License Agreement or any default or
termination by any Person under the Counterparty License Agreement, the Seller
shall (i) promptly (but in no event more than five Business Days following
receipt by the Seller) inform the Purchaser in writing of the receipt of such
notice and the substance thereof and (ii) if such notice is in writing, promptly
(but in no event more than five Business Days following receipt by the Seller)
furnish the Purchaser with a copy of such notice and any related materials with
respect thereto.
 
(b)       The Seller shall keep and maintain, or cause to be kept and
maintained, at all times books and records adequate to reflect accurately all
financial information it has received from Counterparty with respect to the
Purchased Assets.
 
(c)       Promptly after receipt by the Seller (but in no event more than five
Business Days following receipt by the Seller) of any material communications
(including, if requested by the Purchaser, any royalty reports) relating to the
Counterparty License Agreement, the Royalties, the Intellectual Property Rights,
the Purchased Assets or MT 400, the Seller shall (i) inform the Purchaser in
writing of such receipt and (ii) furnish the Purchaser with a copy of such
material communication.  Except for communications required to be given or made
by the Seller (x) under the Counterparty License Agreement or (y) with respect
to Outstanding Litigation in accordance with prior instruction from or approval
by the Purchaser, the Seller shall not send any material communication to
Counterparty or any of its Affiliates relating to, or involving, the Purchased
Assets or the Counterparty License Agreement, in each case, without the prior
written consent of the Purchaser, and the Seller shall promptly provide to the
Purchaser a copy of any such communication sent by the Seller to Counterparty or
any of its Affiliates.
 
 
21

--------------------------------------------------------------------------------

 
 
(d)      The Seller shall provide the Purchaser with written notice as promptly
as practicable (and in any event within five Business Days) after becoming aware
of any of the following: (i) the occurrence of a Bankruptcy Event in respect of
the Seller; (ii) any breach or default by the Seller of any covenant, agreement
or other provision of any Transaction Document to which it is party; (iii) any
representation or warranty made by the Seller in any of the Transaction
Documents or in any certificate delivered to the Purchaser pursuant to this
Purchase and Sale Agreement shall prove to be untrue, inaccurate or incomplete
in any material respect on the date as of which made; or (iv) any change,
effect, event, occurrence, state of facts, development or condition that would
reasonably be expected to result in a Material Adverse Change.
 
(e)      The Seller shall notify the Purchaser in writing not less than 30 days
prior to any change in, or amendment or alteration of, the Seller’s (i) legal
name, (ii) form or type of organizational structure or (iii) jurisdiction of
organization.
 
(f)       Subject to applicable confidentiality restrictions and securities
laws, the Seller shall make available such other information as the Purchaser
may, from time to time, reasonably request with respect to the Purchased Assets,
the Counterparty License Agreement, MT 400 and the Intellectual Property Rights.
 
Section 5.2           Confidentiality; Public Announcement; Termination of
Existing Confidentiality Agreement.
 
(a)       Except as otherwise required by law, by the rules and regulations of
the SEC or any securities exchange or trading system or by the FDA or any other
Governmental Authority with similar regulatory authority and except as otherwise
set forth in this Section 5.2, all Confidential Information furnished by the
Seller to the Purchaser, as well as the terms, conditions and provisions of this
Purchase and Sale Agreement and any other Transaction Document, shall be kept
confidential by the Purchaser and shall be used by the Purchaser only in
connection with this Purchase and Sale Agreement and any other Transaction
Document and the transactions contemplated hereby and thereby.  Notwithstanding
the foregoing, the Purchaser may disclose (i) such information to its actual and
potential partners, directors, employees, managers, officers, agents, investors
(including any holder of debt securities of the Purchaser and such holder’s
advisors, agents and representatives), co-investors, insurers and insurance
brokers, underwriters, financing parties, equity holders, brokers, advisors,
accountants, lawyers, bankers, trustees and representatives; provided, that such
Person(s) shall be informed of the confidential nature of such information and
shall be obligated to keep such information confidential pursuant to obligations
of confidentiality no less onerous in the aggregate than those set out herein or
shall have executed and delivered a confidentiality agreement in form and
substance reasonably acceptable to Seller; and (ii) the Purchase Price and the
amount and nature of the Purchased Assets in the footnotes to the Purchaser’s
financial statements, to the extent so required by the Purchaser’s independent
accountants, and comparable disclosure in the Purchaser’s unaudited financial
statements.  The foregoing obligations shall expire on the seventh anniversary
of the expiration or termination of the Counterparty License Agreement.
 
 
22

--------------------------------------------------------------------------------

 
 
(b)      The Seller and the Purchaser acknowledge that each party hereto may,
after execution of this Purchase and Sale Agreement, make a public announcement
of the transactions contemplated by the Transaction Documents.  The Seller and
the Purchaser agree that, after the Closing Date, public announcements may be
issued in the form of one or more press releases, and in disclosures contained
in documents to be filed with or furnished to the SEC, in each case subject to
the Purchaser or the Seller having a reasonable prior opportunity to review such
public announcement, and which announcement shall be in a form mutually
acceptable to the Purchaser and the Seller, and either party hereto may
thereafter disclose any information contained in such press release or SEC
documents at any time without the consent of the other party hereto.
 
(c)       Effective upon the date hereof, the Confidentiality Agreement between
the Purchaser and the Seller, dated October 14, 2011, shall terminate and be of
no further force and effect and shall be superseded by the provisions of this
Section 5.2.
 
Section 5.3           Further Assurances.
 
(a)      Subject to the terms and conditions of this Purchase and Sale
Agreement, each party hereto will use commercially reasonable efforts to take,
or cause to be taken, all actions and to do, or cause to be done, all things
necessary under Applicable Laws to consummate the transactions contemplated by
the Transaction Documents to which the Seller or the Purchaser, as applicable,
is party, including to perfect the sale, contribution, assignment, transfer,
conveyance and granting of the Purchased Assets to the Purchaser pursuant to
this Purchase and Sale Agreement.  The Purchaser and the Seller agree to execute
and deliver such other documents, certificates, instruments, agreements and
other writings and to take such other actions as may be reasonably necessary or
desirable, or reasonably requested by the other party hereto, in order to
consummate or implement expeditiously the transactions contemplated by any
Transaction Document to which the Seller or the Purchaser, as applicable, is
party, and to perfect, protect, more fully evidence, vest and maintain in the
Purchaser good, valid and marketable rights and interests in and to the
Purchased Assets free and clear of all Liens (other than those Liens created in
favor of the Purchaser by the Transaction Documents) or enable the Purchaser to
exercise or enforce any of the Purchaser’s rights under any Transaction Document
to which the Seller or the Purchaser, as applicable, is party, including
following the Closing Date.
 
(b)      The Seller and the Purchaser shall cooperate and provide assistance as
reasonably requested by the other party hereto, at the expense of such other
party hereto, in connection with any litigation, arbitration or other proceeding
(whether threatened, existing, initiated or contemplated prior to, on or after
the date hereof) to which the other party hereto, any of its Affiliates or
controlling persons or any of their respective officers, directors,
equityholders, controlling persons, managers, agents or employees is or may
become a party or is or may become otherwise directly or indirectly affected or
as to which any such Persons have a direct or indirect interest, in each case
relating to any Transaction Document, the Purchased Assets or the transactions
described herein or therein but in all cases excluding any litigation brought by
the Seller against the Purchaser or brought by the Purchaser against the Seller.
 
 
23

--------------------------------------------------------------------------------

 
 
(c)      The Seller shall comply with all Applicable Laws with respect to the
Transaction Documents to which it is party, the Counterparty License Agreement,
the Purchased Assets and all ancillary agreements related thereto, the violation
of which would reasonably be expected to result in a Material Adverse Change.
 
(d)      The Seller shall not enter into any contract, agreement or other
arrangement (whether written or oral), or exercise any of its rights under the
Counterparty License Agreement in any manner, that would reasonably be expected
to conflict with the Transaction Documents or serve or operate to limit or
circumscribe any of the Purchaser’s rights under the Transaction Documents (or
the Purchaser’s ability to exercise any such right).
 
Section 5.4           Payments on Account of the Purchased Assets.
 
(a)       Notwithstanding the terms of the Counterparty Instruction, if
Counterparty or any other Person makes any future payment in respect of the
Purchased Assets to the Seller (or any of its Subsidiaries) directly on account
of the Purchased Assets, then (i) the portion of such payment that represents
the Royalties shall be held by the Seller (or such Subsidiary) in trust for the
benefit of the Purchaser in a segregated account, (ii) the Seller (or such
Subsidiary) shall have no right, title or interest whatsoever in such portion of
such payment and shall not create or suffer to exist any Lien thereon and (iii)
the Seller (or such Subsidiary) promptly, and in any event no later than five
Business Days following the receipt by the Seller (or such Subsidiary) of such
portion of such payment, shall remit such portion of such payment to the
Purchaser Account pursuant to Section 5.4(b) in the exact form received with all
necessary endorsements.
 
(b)      The Seller shall make all payments to be made by the Seller pursuant to
this Purchase and Sale Agreement by wire transfer of immediately available
funds, without Set-off, to the following account (or to such other account as
the Purchaser shall notify the Seller in writing from time to time) (the
“Purchaser Account”):
 
 

  Bank Name:  State Street Bank & Trust Co. Boston     State Street Trust
Company Canada     State Street Financial Centre     30 Adelaide Street East,
Suite 1100     Toronto, ON M5C 3G6   BIC: SBOSUS33   ABA Number: 011000028  
Account Number: 00497396   Account Name: CPP Investment Board Credit Investments
Inc.   Fund: CQM1   Attention: Investment Name - POZEN Inc.

 
 
24

--------------------------------------------------------------------------------

 
 
(c)       If Counterparty or any other Person makes any payment to the Purchaser
of Royalties relating to periods prior to the Royalties Commencement Date, then
(i) such payment shall be held by the Purchaser in trust for the benefit of the
Seller in a segregated account, (ii) the Purchaser shall have no right, title or
interest whatsoever in such payment and shall not create or suffer to exist any
Lien thereon and (iii) the Purchaser promptly, and in any event no later than
five Business Days following the receipt by the Purchaser of such payment, shall
remit such payment to the Seller Account pursuant to Section 5.4(e) in the exact
form received with all necessary endorsements.
 
(d)       Notwithstanding anything to the contrary herein (including the
definition of Purchased Assets), if the Purchaser receives any payment in
respect of the Royalties relating to the period commencing on April 1, 2018,
then the Purchaser shall promptly, and in any event no later than five Business
Days following the receipt by the Purchaser of such payment, remit twenty
percent (20%) of such payment to the Seller Account by wire transfer of
immediately available funds.
 
(e)       The Purchaser shall make all payments of Royalties relating to periods
prior to the Royalties Commencement Date to be made by the Purchaser pursuant to
this Purchase and Sale Agreement by wire transfer of immediately available
funds, without Set-off, to the following account (or to such other account as
the Seller shall notify the Purchaser in writing from time to time) (the “Seller
Account”):
 

  Bank Name: 
J.P. Morgan Chase
   
1 Chase Plaza
    New York, NY 10005  
ABA Number: 021000021
 
Account Number: 066001633 JPMCC
 
Account Name: 395-00030 POZEN Inc.
 
Swift: CHASUS33

 
(f)       If Counterparty takes any Set-off (i) in accordance with the terms of
the Counterparty License Agreement where such Set-off (or any portion thereof)
is made in respect of any event occurring, circumstance existing or action taken
prior to the Royalties Commencement Date but has the effect of reducing amounts
to be paid to the Purchaser following the Closing Date or (ii) against the
Purchased Assets in respect of any right of Counterparty (or any of its
Affiliates) against the Seller (or any of its Affiliates) arising from or in
connection with any matter (other than the Royalties), then the Seller shall
cause the amount of such Set-off (or portion thereof, as the case may be) to be
paid promptly (but in no event later than five Business Days following such
Set-off) to the Purchaser Account.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 5.5           Counterparty License Agreement.
 
(a)       The Seller (i) shall perform and comply in all material respects with
its duties and obligations under the Counterparty License Agreement, (ii) shall
not forgive, release or compromise any amount owed to or becoming owing to it
under the Counterparty License Agreement, (iii) shall not, without the prior
written consent of the Purchaser, assign (other than in accordance with Section
8.4), amend, modify, supplement, restate, waive, cancel or terminate (or consent
to any cancellation or termination of), in whole or in part, the Counterparty
License Agreement or any rights constituting or involving or affecting or
relating to the Purchased Assets or the right to receive the Royalties, (iv)
shall not breach any of the provisions of the Counterparty License Agreement,
(v) except pursuant to Section 5.6, shall not enter into any new agreement in
respect of the Purchased Assets or MT 400 (solely in respect of the Territory),
(vi) shall not waive any obligation of, or grant any consent to, Counterparty
under or in respect of MT 400 (in respect of the Territory), the Counterparty
License Agreement or the other Purchased Assets and (vii) shall not agree to do
any of the foregoing.
 
(b)       The Seller shall not, without the prior written consent of the
Purchaser (except as set forth in the last sentence of Section 5.1(c) with
respect to the Outstanding Litigation), grant any consent or withhold any
consent, exercise or waive any right or option, fail to exercise any right or
option or take or fail to take any action in respect of, affecting or relating
to the Purchased Assets, MT 400 (in respect of the Territory) or the
Counterparty License Agreement (including, for the avoidance of doubt, the
conduct of any matters referred to in Section 2.3 of the Counterparty License
Agreement) in any manner that would, in each case, reasonably be expected to (i)
result in a Material Adverse Change or (ii) cause an event of default under, or
breach or termination of, this Purchase and Sale Agreement, any other
Transaction Document or the Counterparty License Agreement.  Notwithstanding the
foregoing, the Parties agree that (x) the Seller and the Purchaser shall consult
with each other in advance of the conduct of any negotiations referred to in
Section 2.3 of the Counterparty License Agreement and (y) the Seller shall then
proceed, in consultation with the Purchaser, to conduct any negotiations with
Counterparty pursuant to such Section 2.3, provided, however, that the Seller
shall not effect any agreement with respect to the matters referred to in such
Section 2.3 without the prior written consent of the Purchaser (it being
understood and agreed that the Purchaser shall, in the course of such
negotiations, act in good faith and shall not take any position that would cause
the Seller to breach its obligations under such Section 2.3).
 
(c)       Promptly after (i) receiving notice from Counterparty (A) terminating
the Counterparty License Agreement (in whole or in part), (B) alleging any
breach of or default under the Counterparty License Agreement by the Seller or
(C) asserting the existence of any facts, circumstances or events that, alone or
together with other facts, circumstances or events, could reasonably be expected
(with or without the giving of notice or passage of time, or both) to give rise
to a breach of or default under the Counterparty License Agreement by the Seller
or the right to terminate the Counterparty License Agreement (in whole or in
part) by Counterparty or (ii) the Seller otherwise has knowledge of any fact,
circumstance or event that, alone or together with other facts, circumstances or
events, could reasonably be expected (with or without the giving of notice or
passage of time, or both) to give rise to a breach of or default under the
Counterparty License Agreement by the Seller or give the right to terminate the
Counterparty License Agreement (in whole or in part) by Counterparty, in each
case, the Seller shall (A) promptly (and in any event within five Business Days)
give a written notice to the Purchaser describing in reasonable detail the
relevant breach, default or termination event, including a copy of any written
notice received from Counterparty, and, in the case of any breach or default or
alleged breach or default by the Seller, describing in reasonable detail any
corrective action the Seller proposes to take, and (B) use commercially
reasonable efforts to promptly cure such breach or default and shall promptly
(and in any event within five Business Days) give written notice to the
Purchaser upon curing such breach or default; provided, however, that, if the
Seller fails to cure such breach or default, the Purchaser shall, to the extent
permitted by the Counterparty License Agreement, be entitled to take any and all
actions the Purchaser considers reasonably necessary to promptly cure such
breach or default, and the Seller shall reasonably cooperate with the Purchaser
for such purpose and reimburse the Purchaser promptly (but in no event later
than five Business Days following notice thereof) for all costs and expenses
incurred in connection therewith.
 
 
26

--------------------------------------------------------------------------------

 
 
(d)       Promptly after the Seller obtains knowledge of a breach or default or
alleged breach or default under the Counterparty License Agreement by
Counterparty or of the existence of any facts, circumstances or events that,
alone or together with other facts, circumstances or events, could reasonably be
expected (with or without the giving of notice or passage of time, or both) to
give rise to a breach or default under the Counterparty License Agreement by
Counterparty or the right to terminate the Counterparty License Agreement (in
whole or in part) by the Seller, in each case, the Seller shall (i) within five
Business Days of obtaining such knowledge, give a written notice to the
Purchaser describing in reasonable detail the relevant breach, default or
termination event and (ii) if requested by the Purchaser, proceed in
consultation with the Purchaser and take such permissible actions (including
commencing legal action against Counterparty with legal counsel selected by the
Purchaser, such counsel to be reasonably satisfactory to the Seller) to enforce
compliance by Counterparty with the relevant provisions of the Counterparty
License Agreement and to exercise any or all of the Purchaser’s or the Seller’s
rights and remedies, whether under the Counterparty License Agreement or by
operation of law, with respect thereto.  The Purchaser shall have the right, at
its sole expense, to participate in and control, with counsel appointed by it,
any meeting, discussion, action, suit or other proceeding relating to any such
breach, default or termination event or alleged breach, default or termination
event, including any counterclaim, settlement discussions or meetings; provided,
that the fees and expenses of the Purchaser’s counsel in connection therewith
shall be borne by the Seller if such breach, default or termination event or
alleged breach, default or termination event results from, or is caused by,
directly or indirectly, a breach or default by the Seller.  The Seller shall
make reasonably available its relevant records and personnel to the Purchaser in
connection with any prosecution or litigation against Counterparty to enforce
any of the Purchaser’s or the Seller’s rights under the Counterparty License
Agreement, with Purchaser reimbursing Seller for all of its reasonable
out-of-pocket costs and expenses incurred in connection therewith.  In the event
the Purchaser does not exercise its right to control any meeting, discussion,
action, suit or other proceeding under this Section 5.5(d), then the Purchaser
shall reimburse Seller for all out-of-pocket costs and expenses (including
reasonable attorneys fees) incurred by Seller in connection with enforcing the
provisions of this Section 5.5(d); provided, that such out-of-pocket costs and
expenses (including the fees and expenses of the Seller’s counsel) shall be
borne by the Seller if such breach, default or termination event or alleged
breach, default or termination event results from, or is primarily caused by,
directly or indirectly, a breach or default by the Seller.  Notwithstanding
anything to the contrary contained in this Article V, nothing herein shall
prevent, restrict or limit the Purchaser from directly enforcing Counterparty’s
payment obligations in respect of the Purchased Assets with counsel selected by
the Purchaser in its sole discretion.
 
 
27

--------------------------------------------------------------------------------

 
 
(e)       The Seller shall (i) subject to the provisions of the Counterparty
License Agreement and any rights of Counterparty thereunder, take such
commercially reasonable actions, and prepare, execute, deliver and file any and
all agreements, documents and instruments, that are reasonably necessary to
diligently preserve and maintain the Intellectual Property Rights, including
payment of maintenance fees or annuities, at the sole expense of the Seller,
(ii) take commercially reasonable steps to diligently defend (and enforce) the
Intellectual Property Rights against infringement or interference by any other
Person, and against any claims of invalidity or unenforceability, in any
relevant jurisdiction (including by bringing any legal action for infringement
or defending counterclaim of invalidity or action of a third party for
declaratory judgment of non-infringement or non-interference) in the Territory,
and (iii) when available in respect of MT 400, obtain patents and any
corrections, substitutions, reissues and reexaminations thereof, obtain patent
term extensions and any other forms of patent term restoration in any country of
the Territory and obtain patent listing in the FDA Electronic Orange Book.  The
Seller shall not disclaim or abandon, or fail to take any commercially
reasonable action necessary to prevent the disclaimer or abandonment of, the
Intellectual Property Rights.  The Purchaser shall have the right, at its sole
expense, to participate in and control, with counsel appointed by it, any
meeting, discussion, action, suit or proceeding (including the Outstanding
Litigation) involving the infringement, legality, validity or enforceability of
the Intellectual Property Rights or the Counterparty License Agreement to the
same extent that the Seller has such rights under the Counterparty License
Agreement, including any counterclaim, settlement discussions or meetings, and
the Seller shall exercise and enforce such rights on its own behalf (and on
behalf of the Purchaser) to the fullest extent permitted under the terms of the
Counterparty License Agreement; provided, that the Seller’s exercise and
enforcement of such rights shall not result in a breach of this Purchase and
Sale Agreement or a Material Adverse Change; provided, further, that the fees
and expenses of the Purchaser’s counsel in connection therewith shall be borne
by the Seller if such infringement, legality, validity or enforceability is
caused by the Seller.  In the event the Purchaser does not exercise its right to
control any meeting, discussion, action, suit or proceeding under this Section
5.5(e), then the Purchaser shall reimburse Seller for all out-of-pocket costs
and expenses (including reasonable attorneys fees) incurred by the Seller in
connection with enforcement of the provisions of this Section 5.5(e); provided,
that such out-of-pocket costs and expenses (including the fees and expenses of
the Seller’s counsel) shall be borne by the Seller if such infringement,
legality, validity or enforceability is caused by the Seller.  For the avoidance
of doubt (but subject to the proviso of the immediately preceding sentence), all
out-of-pocket costs and expenses relating to the Outstanding Litigation shall be
borne by (x) the Seller, to the extent that such costs and expenses accrued
prior to the Closing, and (y) the Purchaser, to the extent that such costs and
expenses accrued on or after the Closing.
 
 
28

--------------------------------------------------------------------------------

 
 
(f)       Except in connection with an assignment by the Seller to any other
Person with which the Seller may merge or consolidate or to which the Seller may
sell all or substantially all of its assets or all of its assets related to MT
400 in accordance with the provisions of Section 8.4, the Seller shall not
dispose of, assign or otherwise transfer, or grant, incur or suffer to exist any
Lien on the Counterparty License Agreement, the Purchased Assets or any of the
Seller’s right, title or interest in and to the Intellectual Property Rights (in
whole or in part), without the prior written consent of the Purchaser.
 
(g)       The Seller shall to the extent reasonably practicable make available
its records and personnel to the Purchaser in connection with any prosecution of
litigation by the Purchaser against Counterparty to enforce any of the
Purchaser’s or the Seller’s rights under the Counterparty License Agreement, and
provide reasonable assistance and authority to file and bring the litigation,
including, if required to bring the litigation, being joined as a party
plaintiff.  The Purchaser shall reimburse Seller for all out-of-pocket costs and
expenses (including reasonable attorneys’ fees) incurred in connection with this
Section 5.5(g).
 
(h)       The Seller shall not exercise the Co-Promotion Option without the
prior written consent of the Purchaser.
 
Section 5.6           Termination of the Counterparty License Agreement;
Mergers, Consolidations and Asset Sales Involving Counterparty.
 
(a)       Without limiting the provisions of Section 5.5, if Counterparty or the
Seller terminates or provides written notice of termination of the Counterparty
License Agreement (in whole or in part), or the Counterparty License Agreement
is otherwise terminated (in whole or in part), then the Seller shall provide
reasonable assistance to and cooperate with the Purchaser, at the Purchaser’s
sole discretion, cost and expense (including the Purchaser’s payment of the
Seller’s reasonable attorneys’ fees in connection therewith, if any), in such
efforts as the Purchaser shall reasonably undertake in connection with the
negotiation of a license of the Intellectual Property Rights, which shall
include terms no less favorable in the aggregate to the Seller than those
contained in the Counterparty License Agreement with respect to obligations and
costs imposed on the Seller, disclaimers of the Seller’s liability, intellectual
property ownership and control, commercialization diligence and indemnification
of the Seller (any such license, a “New Arrangement”).  Should the Purchaser
identify any New Arrangement, the Seller agrees to negotiate in good faith such
New Arrangement that satisfies the foregoing requirements promptly upon the
written request of the Purchaser.  In the event the Seller enters into a New
Arrangement, the Seller agrees to comply in all material respects with the
provisions of this Purchase and Sale Agreement in connection with the New
Arrangement and references herein to the Purchased Assets and the Counterparty
License Agreement shall be deemed to be references to any new purchased asset
and any new license agreement, constructed under the New Arrangement, and
references to Counterparty shall be deemed to be references to the other party
to such new license agreement and that other party’s Affiliates and sublicensees
or licensees, as the case may be.  Such New Arrangement shall also provide, for
no additional consideration from the Purchaser, that (i) the Purchaser shall
have the same rights as those acquired under the Counterparty License Agreement
pursuant to this Purchase and Sale Agreement and (ii) all payments and other
consideration (including any upfront fees) thereunder be made by the other party
to such New Arrangement directly to the Purchaser.
 
 
29

--------------------------------------------------------------------------------

 
 
(b)       If there occurs a merger or consolidation of the Seller, on the one
hand, and Counterparty or its Affiliates, on the other hand, a sale of all or
substantially all of the Seller’s assets to Counterparty or a sale or assignment
of the Counterparty License Agreement or the Intellectual Property Rights by the
Seller to Counterparty, and in any such case the Counterparty License Agreement
is terminated in connection therewith, the Seller (or its successor) shall pay
to the Purchaser royalties on Net Sales of MT 400 in the Territory for the term
of the Counterparty License Agreement on the same basis as if the Counterparty
License Agreement had continued and the Purchaser’s rights with respect to the
Purchased Assets and the covenants of the Seller under this Purchase and Sale
Agreement shall continue to apply on the same basis as if the Counterparty
License Agreement was in place between the Seller and Counterparty.
 
Section 5.7           Audits.  Beginning on the Closing Date, the Purchaser
shall have the exclusive right, at its sole expense (and using an accountant
designated by the Purchaser and reasonably satisfactory to the Seller), to
inspect and audit Counterparty’s books and records at any time and from time to
time, in accordance with Section 7.11 of the Counterparty License Agreement, at
its sole discretion for payments that are paid or payable to the Purchaser with
respect to Net Sales and Royalties beginning on or after the Royalty
Commencement Date.  Notwithstanding the foregoing, the Seller shall retain the
exclusive right to inspect and audit Counterparty’s books and records at any
time and from time to time, in accordance with Section 7.11 of the Counterparty
License Agreement, at its sole discretion and its sole expense, for payments
that are paid or payable to the Seller pursuant to the Counterparty License
Agreement with respect to Net Sales and Royalties attributable to the period
prior to the Royalties Commencement Date.  The Seller shall not, without the
prior written consent of the Purchaser, such consent not to be unreasonably
withheld, cause an inspection or audit of Counterparty’s books and records under
this Section 5.7 or under Section 7.11 of the Counterparty License Agreement for
the period commencing on the Royalty Commencement Date.
 
Section 5.8           Tax Matters.
 
(a)       Notwithstanding the accounting treatment thereof, for United States
federal, state and local tax purposes, the Seller and the Purchaser shall treat
the transactions contemplated by the Transaction Documents as a sale for United
States federal, state and local tax purposes.
 
(b)       All payments to the Purchaser under this Purchase and Sale Agreement
shall be made without any deduction or withholding for or on account of any tax;
provided, that, if deduction or withholding of any tax is required from any such
payment under this Purchase and Sale Agreement or from any payment under the
Counterparty License Agreement by reason of the Seller’s being a party to the
Counterparty License Agreement, then the sum payable shall be increased and paid
by the Seller as necessary so that, after making all required deductions and
withholdings, the Purchaser receives an amount equal to the amount that it would
have received had no such deductions or withholdings been made.
 
 
30

--------------------------------------------------------------------------------

 
 
(c)       The parties hereto agree not to take any position that is inconsistent
with the provisions of this Section 5.8 on any tax return or in any audit or
other administrative or judicial proceeding unless (i) the other party hereto
has consented to such actions or (ii) the party hereto that contemplates taking
such an inconsistent position has been advised by nationally recognized tax
counsel in writing that there is no “reasonable basis” (within the meaning of
Treasury Regulation Section 1.6662-3(b)(3)) for the position specified in this
Section 5.8.  If there is an inquiry by any Governmental Authority of the Seller
or the Purchaser related to this Section 5.8, the parties hereto shall cooperate
with each other in responding to such inquiry in a reasonable manner consistent
with this Section 5.8.
 
ARTICLE VI
THE CLOSING
 
Section 6.1           Closing.  The closing of the transactions contemplated
hereby (the “Closing”) shall take place on the date hereof (the “Closing Date”)
at the offices of DLA Piper LLP (US) located at 300 Campus Drive, Suite 100,
Florham Park, New Jersey 07932-1039, or such other place as the parties mutually
agree.
 
Section 6.2           Closing Deliverables of the Seller.  At the Closing, the
Seller shall deliver or cause to be delivered to the Purchaser the following:
 
(a)       the Bill of Sale executed by the Seller;
 
(b)       an irrevocable direction to Counterparty to pay the Royalties directly
to the Purchaser Account, and as to such other matters, in the form set forth in
Exhibit B executed by the Seller;
 
(c)       a certificate of an executive officer of the Seller (the statements
made in which shall be true and correct on and as of the Closing Date): (i)
attaching copies, certified by such officer as true and complete, of (x) the
organizational documents of the Seller and (y) resolutions of the governing body
of the Seller authorizing and approving the execution, delivery and performance
by the Seller of the Transaction Documents and the transactions contemplated
herein and therein; (ii) setting forth the incumbency of the officer or officers
of the Seller who have executed and delivered the Transaction Documents
including therein a signature specimen of each officer or officers; and (iii)
attaching a copy, certified by such officer as true and complete, of a recent
good standing certificate of the appropriate Governmental Authority of the
Seller’s jurisdiction of organization, stating that the Seller is in good
standing under the laws of such jurisdiction;
 
(d)       an opinion of DLA Piper LLP, special counsel to the Seller, dated the
Closing Date, substantially in the form of Exhibit D; and
 
(e)       such other certificates, documents and financing statements as the
Purchaser may reasonably request, including (i) a financing statement reasonably
satisfactory to the Purchaser to create, evidence and perfect the sale of the
Purchased Assets pursuant to Section 2.1(c) and the back-up security interest
granted pursuant to Section 2.1(d), (ii) a solvency certificate delivered by the
Chief Financial Officer of the Seller in form and substance reasonably
satisfactory to the Purchaser and (iii) the results of a recent Lien search with
respect to the Seller, such search and results to be reasonably satisfactory to
the Purchaser.
 
 
31

--------------------------------------------------------------------------------

 
 
Section 6.3           Closing Deliverables of the Purchaser.  At the Closing,
the Purchaser shall deliver or cause to be delivered to the Seller the
following:
 
(a)       the Bill of Sale executed by the Purchaser; and
 
(b)       payment of the Purchase Price in accordance with Section 2.2.
 
Section 6.4           Receipt.  Following the Closing, the Seller shall deliver
to the Purchaser a duly executed receipt for payment of the Purchase Price.
 
 
ARTICLE VII
INDEMNIFICATION
 
Section 7.1           Indemnification by the Seller.  The Seller agrees to
indemnify and hold each of the Purchaser and its Affiliates and any and all of
their respective partners, directors, managers, members, officers, employees,
agents and controlling persons (each, a “Purchaser Indemnified Party”) harmless
from and against, and will pay to each Purchaser Indemnified Party the amount
of, any and all Losses (including attorneys fees) awarded against or incurred or
suffered by such Purchaser Indemnified Party, whether or not involving a third
party claim, demand, action or proceeding, arising out of (i) any breach of any
representation, warranty or certification made by the Seller in any of the
Transaction Documents to which the Seller is party or certificates given by the
Seller to the Purchaser in writing pursuant to this Purchase and Sale Agreement,
(ii) any breach of or default under any covenant or agreement by the Seller to
the Purchaser pursuant to any Transaction Document to which the Seller is party,
(iii) any Excluded Liabilities and Obligations (unless such Excluded Liabilities
and Obligations are due to the Purchaser not complying with any confidentiality
provisions set forth in this Purchase and Sale Agreement), and (iv) any fees,
expenses, costs, liabilities or other amounts incurred or owed by the Seller to
any brokers, financial advisors or comparable other Persons retained or employed
by it in connection with the transactions contemplated by this Purchase and Sale
Agreement; provided, however, that the foregoing shall exclude any
indemnification to any Purchaser Indemnified Party to the extent resulting from
(A) the bad faith, gross negligence or willful misconduct of such Purchaser
Indemnified Party or (B) acts or omissions of the Seller based upon the written
instructions from any Purchaser Indemnified Party.  Notwithstanding the
foregoing, absent Seller’s actual fraud, in no event shall Seller’s
indemnification obligations under clause (i) of this Section 7.1 exceed,
individually or in the aggregate, an amount equal to the Purchase Price, less
all Royalties received by Purchaser, without duplication, under this Agreement
prior to and through resolution of the applicable claim.
 
Section 7.2           Indemnification by the Purchaser.  The Purchaser agrees to
indemnify and hold each of the Seller and its Affiliates and any and all of
their respective partners, directors, managers, members, officers, employees,
agents and controlling Persons (each, a “Seller Indemnified Party”) harmless
from and against, and will pay to each Seller Indemnified Party the amount of,
any and all Losses (including attorneys’ fees) awarded against or incurred or
suffered by such Seller Indemnified Party, whether or not involving a third
party claim, demand, action or proceeding, arising out of (i) any breach of any
representation, warranty or certification made by the Purchaser in any of the
Transaction Documents to which the Purchaser is party or certificates given by
the Purchaser in writing pursuant to this Purchase and Sale Agreement, (ii) any
breach of or default under any covenant or agreement by the Purchaser pursuant
to any Transaction Document to which the Purchaser is party and (iii) any fees,
expenses, costs, liabilities or other amounts incurred or owed by the Purchaser
to any brokers, financial advisors or comparable other Persons retained or
employed by it in connection with the transactions contemplated by this Purchase
and Sale Agreement; provided, however, that the foregoing shall exclude any
indemnification to any Seller Indemnified Party to the extent resulting from (A)
the bad faith, gross negligence or willful misconduct of such Seller Indemnified
Party or (B) acts or omissions of the Purchaser based upon the written
instructions from any Seller Indemnified Party.  Notwithstanding the foregoing,
absent the Purchaser’s actual fraud, in no event shall the Purchaser’s
indemnification obligations under clause (i) of this Section 7.2 exceed,
individually or in the aggregate, an amount equal to the Purchase Price, less
all payments received by the Seller pursuant to Section 5.4(d) prior to and
through resolution of the applicable claim.
 
 
32

--------------------------------------------------------------------------------

 
 
Section 7.3           Procedures.  If any claim, demand, action or proceeding
(including any investigation by any Governmental Authority) shall be brought or
alleged against an indemnified party in respect of which indemnity is to be
sought against an indemnifying party pursuant to Section 7.1 or Section 7.2, the
indemnified party shall, promptly after receipt of notice of the commencement of
any such claim, demand, action or proceeding, notify the indemnifying party in
writing of the commencement of such claim, demand, action or proceeding,
enclosing a copy of all papers served, if any; provided, that the omission to so
notify such indemnifying party will not relieve the indemnifying party from any
liability that it may have to any indemnified party under Section 7.1 or Section
7.2 unless, and only to the extent that, the indemnifying party is actually
prejudiced by such omission.  In case any such action is brought against an
indemnified party and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled, at the indemnifying party’s
sole cost and expense, to participate therein and, to the extent that it may
wish, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and, after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party will not be liable to such
indemnified party under this Article VII for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and except as provided
below.  In any such proceeding, an indemnified party shall have the right to
retain its own counsel, but the reasonable and documented fees and expenses of
such counsel shall be at the expense of such indemnified party unless (a) the
indemnifying party and the indemnified party shall have mutually agreed to the
retention of such counsel, (b) the indemnifying party has assumed the defense of
such proceeding and has failed within a reasonable time to retain counsel
reasonably satisfactory to such indemnified party or (c) the named parties to
any such proceeding (including any impleaded parties) include both the
indemnifying party and the indemnified party and representation of both parties
by the same counsel would be inappropriate due to actual or potential conflicts
of interests between them based on the advice of counsel to the indemnifying
party.  It is agreed that the indemnifying party shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable and documented fees and expenses of more than one separate law
firm (in addition to local counsel where necessary) for all such indemnified
parties.  The indemnifying party shall not be liable for any settlement of any
proceeding effected without its written consent (such consent not to be
unreasonably withheld), but, if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any Loss by reason of such settlement or
judgment.  No indemnifying party shall, without the prior written consent of the
indemnified party (such consent not to be unreasonably withheld), effect any
settlement, compromise or discharge of any claim or pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement, compromise or discharge, as the case may be, (i)
includes an unconditional written release of such indemnified party, in form and
substance reasonably satisfactory to the indemnified party, from all liability
on claims that are the subject matter of such claim or proceeding, (ii) does not
include any statement as to an admission of fault, culpability or failure to act
by or on behalf of any indemnified party and (iii) does not impose any
obligation or restriction on any indemnified party.
 
 
33

--------------------------------------------------------------------------------

 
 
Section 7.4           Exclusive Remedy; Limitation on Liability.  Except in the
case of fraud or intentional breach, following the Closing, the indemnification
afforded by this Article VII shall be the sole and exclusive remedy for any and
all Losses sustained or incurred by a party hereto in connection with the
transactions contemplated by the Transaction Documents, including with respect
to any breach of any representation, warranty or certification made by a party
hereto in any of the Transaction Documents or certificates given by a party
hereto in writing pursuant hereto or thereto or any breach of or default under
any covenant or agreement by a party hereto pursuant to any Transaction
Document.  NOTWITHSTANDING ANYTHING TO CONTRARY CONTAINED IN THIS AGREEMENT OR
PROVIDED FOR UNDER APPLICABLE LAW, NEITHER PARTY HERETO SHALL BE LIABLE TO THE
OTHER PARTY HERETO OR ANY PERSON, EITHER IN CONTRACT, TORT OR OTHERWISE, FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES OR ANY DAMAGES
ASSOCIATED WITH ANY LOST PROFITS OR LOST OPPORTUNITIES OF SUCH OTHER PARTY
HERETO OR SUCH PERSON RELATING TO THE BREACH OR ALLEGED BREACH HEREOF, WHETHER
OR NOT THE POSSIBILITY OF SUCH DAMAGES HAVE BEEN DISCLOSED TO SUCH PARTY HERETO
IN ADVANCE OR COULD HAVE BEEN REASONABLY FORESEEN.  Notwithstanding anything in
this Purchase and Sale Agreement to the contrary, in the event of any breach or
failure in performance of any covenant or agreement contained in any Transaction
Document, the non-breaching party shall be entitled to specific performance,
injunctive or other equitable relief pursuant to Section 8.2.
 
 
34

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
MISCELLANEOUS
 
Section 8.1           Survival.  All representations, warranties and covenants
made herein and in any other Transaction Document or any certificates delivered
pursuant to this Purchase and Sale Agreement shall survive the execution and
delivery of this Purchase and Sale Agreement and the Closing.  The rights
hereunder to indemnification, payment of Losses or other remedies based on such
representations, warranties and covenants shall not be affected by any
investigation conducted with respect to, or any knowledge acquired (or capable
of being acquired) at any time (whether before or after the execution and
delivery of this Purchase and Sale Agreement or the Closing) in respect of the
accuracy or inaccuracy of or compliance with, any such representation, warranty
or covenant.  The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant, shall not affect the rights hereunder to indemnification, payment of
Losses or other remedies based on such representations, warranties and
covenants.
 
Section 8.2           Specific Performance.  Each of the parties hereto
acknowledges that the other party hereto will have no adequate remedy at law if
it fails to perform any of its obligations under any of the Transaction
Documents.  In such event, each of the parties hereto agrees that the other
party hereto shall have the right, in addition to any other rights it may have
(whether at law or in equity), to specific performance of this Purchase and Sale
Agreement.
 
Section 8.3           Notices.  All notices, consents, waivers and other
communications hereunder shall be in writing and shall be effective (a) upon
receipt when sent through the mails, registered or certified mail, return
receipt requested, postage prepaid, with such receipt to be effective the date
of delivery indicated on the return receipt, (b) upon receipt when sent by an
overnight courier, (c) on the date personally delivered to an authorized officer
of the party to which sent or (d) on the date transmitted by facsimile or other
electronic transmission with a confirmation of receipt, in all cases, with a
copy emailed to the recipient at the applicable address, addressed to the
recipient as follows:
 

  if to the Seller, to:       POZEN Inc.   1414 Raleigh Road, Suite 400   Chapel
Hill, North Carolina 27517   Attention: General Counsel   Telephone: (919)
913-1030   Facsimile: (919) 913-1036   Email: gthomas@pozen.com       if to the
Purchaser, to:       CPPIB Credit Investments Inc.   One Queen Street East,
Suite 2600   P.O. Box 101

 
 
35

--------------------------------------------------------------------------------

 
 

  Toronto, Ontario M5C 2W5   Attention: David MacNaughtan   Telephone: (416)
479-5601   Facsimile: (416) 874-5329   Email: dmacnaughtan@cppib.ca

 
Each party hereto may, by notice given in accordance herewith to each of the
other party hereto, designate any further or different address to which
subsequent notices, consents, waivers and other communications shall be sent.
 
Section 8.4           Successors and Assigns.  Subject to the remainder of this
Section 8.4, the provisions of this Purchase and Sale Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  The Seller shall not be entitled to assign or
otherwise transfer any Transaction Document or any of its obligations, rights or
interests under any of the Transaction Documents, in whole or in part, by
operation of law, merger, change of control or otherwise, without the prior
written consent of the Purchaser, and any purported assignment or transfer
without such consent shall be void and of no effect; provided, however, that the
Seller may, upon written notice to the Purchaser, but without the consent of the
Purchaser, assign any of its obligations or rights under this Purchase and Sale
Agreement to any other Person with which it may merge or consolidate or to which
it may sell all or substantially all of its assets or all of its assets related
to MT 400, provided  that the assignee under such assignment agrees to be bound
by the terms of the Transaction Documents and the Counterparty License Agreement
and furnishes a written agreement (in form and substance reasonably satisfactory
to the Purchaser) to the Purchaser to that effect.  The Purchaser shall not be
entitled to assign or otherwise transfer any Transaction Document or any of its
obligations, rights or interests under any of the Transaction Documents, in
whole or in part, by operation of law, merger, change of control or otherwise,
without the prior written consent of the Seller, and any purported assignment or
transfer without such consent shall be void and of no effect; provided, however,
that following the Closing, the Purchaser may, upon prior written notice to the
Seller, but without the prior written consent of the Seller, assign the
Transaction Documents or any of the Purchaser’s rights, interests or obligations
thereunder to any Affiliate of the Purchaser, and thereafter any such
Transaction Documents, rights, interests and obligations may be further sold,
assigned, conveyed or otherwise transferred amongst the Purchaser and its
Affiliates without limitation so long as prior written notice is provided to the
Seller in each instance; provided, further, that no such assignment shall
relieve the Purchaser or such transferor Affiliate, as applicable, of its
obligations hereunder, unless such transferee Affiliate thereof agrees in a
writing, in form and substance reasonably satisfactory to the Seller, to be
bound by the assigned Transaction Documents.  In the event of permitted
assignment by the Purchaser, the Seller shall be under no obligation to reaffirm
any representations, warranties or covenants made in this Purchase and Sale
Agreement or any of the other Transaction Documents or take any other action in
connection with any such assignment by the Purchaser.
 
Section 8.5           Independent Nature of Relationship.  The relationship
between the Seller and the Purchaser is solely that of seller and purchaser, and
neither the Seller nor the Purchaser has any fiduciary or other special
relationship with the other party hereto or any of its Affiliates.  Nothing
contained herein or in any other Transaction Document shall be deemed to
constitute the Seller and the Purchaser as a partnership, an association, a
joint venture or any other kind of entity or legal form.
 
 
36

--------------------------------------------------------------------------------

 
 
Section 8.6           Entire Agreement.  This Purchase and Sale Agreement,
together with the Exhibits hereto (which are incorporated herein by reference),
and the other Transaction Documents constitute the entire agreement between the
parties hereto with respect to the subject matter hereof and supersede all prior
agreements, understandings and negotiations, both written and oral, between the
parties hereto with respect to the subject matter of this Purchase and Sale
Agreement.  No representation, inducement, promise, understanding, condition or
warranty not set forth herein (or in the Exhibits hereto or the other
Transaction Documents) has been made or relied upon by either party
hereto.  Neither this Purchase and Sale Agreement nor any provision hereof is
intended to confer upon any Person other than the parties hereto and the other
Persons referenced in Article VII any rights or remedies hereunder.
 
Section 8.7           Governing Law.
 
(a)       THIS PURCHASE AND SALE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW OTHER THAN SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
 
(b)       Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Purchase and Sale Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
 
(c)       Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Purchase and Sale
Agreement in any court referred to in Section 8.7(b).  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
(d)       Each of the parties hereto irrevocably consents to service of process
in the manner provided for notices in Section 8.3.  Nothing in this Purchase and
Sale Agreement will affect the right of any party hereto to serve process in any
other manner permitted by law.  Each of the parties hereto waives personal
service of any summons, complaint or other process, which may be made by any
other means permitted by New York law.
 
 
37

--------------------------------------------------------------------------------

 
 
Section 8.8           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS PURCHASE AND SALE AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY
HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY HERETO
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS PURCHASE AND SALE AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.8.
 
Section 8.9           Severability.  If one or more provisions of this Purchase
and Sale Agreement are held to be invalid or unenforceable by a court of
competent jurisdiction, such provision shall be excluded from this Purchase and
Sale Agreement and the balance of this Purchase and Sale Agreement shall be
interpreted as if such provision were so excluded and shall remain in full force
and effect and be enforceable in accordance with its terms.  Any provision of
this Purchase and Sale Agreement held invalid or unenforceable only in part or
degree by a court of competent jurisdiction shall remain in full force and
effect to the extent not held invalid or unenforceable.
 
Section 8.10         Counterparts.  This Purchase and Sale Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Purchase and Sale Agreement shall become effective when each
party hereto shall have received a counterpart hereof signed by the other party
hereto.  Any counterpart may be executed by facsimile or other electronic
transmission, and such facsimile or other electronic transmission shall be
deemed an original.
 
Section 8.11         Amendments; No Waivers.  Neither this Purchase and Sale
Agreement nor any term or provision hereof may be amended, supplemented,
restated, waived, changed or modified except with the written consent of the
parties hereto.  No failure or delay by either party hereto in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  No notice to or
demand on either party hereto in any case shall entitle it to any notice or
demand in similar or other circumstances.  No waiver or approval hereunder
shall, except as may otherwise be stated in such waiver or approval, be
applicable to subsequent transactions.  No waiver or approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.
 
 
38

--------------------------------------------------------------------------------

 
 
Section 8.12         Table of Contents and Headings.  The Table of Contents and
headings of the Articles and Sections of this Purchase and Sale Agreement have
been inserted for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.
 
{SIGNATURE PAGE FOLLOWS}
 
 
39

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Purchase and Sale
Agreement as of the day and year first written above.
 

 
POZEN INC.
         
 
By:
/s/ John R. Plachetka       Name: John R. Plachetka       Title: President and
Chief Executive Officer          

 
CPPIB CREDIT INVESTMENTS INC.
         
 
By:
/s/ Mark Jenkins       Name: Mark Jenkins       Title: Authorized Signatory  

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF BILL OF SALE
 
This BILL OF SALE is dated as of November 23, 2011 (the “Closing Date”) by POZEN
Inc., a Delaware corporation (the “Seller”), in favor of CPPIB Credit
Investments Inc., a corporation organized under the federal laws of Canada (the
“Purchaser”).
 
RECITALS
 
WHEREAS, the Seller and the Purchaser are parties to that certain Purchase and
Sale Agreement, dated as of the Closing Date (the “Purchase and Sale
Agreement”), pursuant to which, among other things, the Seller agrees to sell,
contribute, assign, transfer, convey and grant to the Purchaser, and the
Purchaser agrees to purchase, acquire and accept from the Seller, all of the
Seller’s right, title and interest in, to and under the Purchased Assets, for
the consideration described in the Purchase and Sale Agreement; and
 
WHEREAS, the parties hereto now desire to carry out the purposes of the Purchase
and Sale Agreement by the execution and delivery of this instrument evidencing
the Purchaser’s purchase, acquisition and acceptance of the Purchased Assets;
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth in the Purchase and Sale Agreement and of other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
 
 
1.
The Seller, by this Bill of Sale, does hereby sell, contribute, assign,
transfer, convey and grant to the Purchaser, and the Purchaser does hereby
purchase, acquire and accept, the Purchased Assets.

 
 
2.
The parties hereto acknowledge that the Purchaser is not assuming any of the
Excluded Liabilities and Obligations.

 
 
3.
This Bill of Sale (i) is made pursuant to, and is subject to the terms of, the
Purchase and Sale Agreement and (ii) shall be binding upon and inure to the
benefit of the Seller, the Purchaser and their respective successors and
assigns, for the uses and purposes set forth and referred to above, effective
immediately upon its delivery to the Purchaser.

 
 
4.
THIS BILL OF SALE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
RULES THEREOF RELATING TO CONFLICTS OF LAW OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.

 
 
A-1

--------------------------------------------------------------------------------

 
 
 
5.
This Bill of Sale may be executed in any number of counterparts, each of which
so executed shall be deemed to be an original, but all of such counterparts
shall together constitute but one and the same instrument.

 
 
6.
The following terms as used herein shall have the following respective meanings
(capitalized terms used but not defined herein shall have the respective
meanings ascribed to them in the Purchase and Sale Agreement):

 
“Closing Date” means November 23, 2011.
 
“Counterparty” means Glaxo Group Limited, part of the GlaxoSmithKline group of
companies and organized under the laws of England.
 
“Counterparty License Agreement” means that certain Product Development and
Commercialization Agreement dated as of June 11, 2003 between the Seller and
Counterparty, as amended and supplemented by that certain letter agreement dated
June 11, 2003 executed by Counterparty and accepted and agreed by the Seller and
by that certain Consent Agreement dated August 15, 2011 between the Seller and
Counterparty, together with the Confidential Disclosure Agreement between the
Seller and Counterparty dated October 1, 2001 and any new, substitute or amended
agreement relating to MT 400, the Intellectual Property Rights or other
intellectual property rights of the Seller relating to MT 400.  The term
“Counterparty License Agreement” shall include all rights that arise therefrom
and relate thereto.
 
“Excluded Liabilities and Obligations” shall mean any liability or obligation of
the Seller or any of the Seller’s Affiliates of whatever nature, whether
presently in existence or arising or asserted hereafter, including any liability
or obligation of the Seller under the Counterparty License Agreement, all such
liabilities and obligations shall be retained by and remain liabilities and
obligations of the Seller or the Seller’s Affiliates.
 
“Intellectual Property Rights” means POZEN Technology, including any patent that
is or subsequently will be listed in the Orange Book under NDA 21-926.
 
“MT 400” means any combination of Sumatriptan and Naproxen sodium as the only
two active ingredients.  For the avoidance of doubt, MT 400 includes Treximet.
 
“Naproxen” means the chemical compound known as naproxen, whose more specific
chemical name is (+)-2-(6-Methoxy-2-naphthyl) propionic acid, its prodrugs and
metabolites, and all esters, salts, hydrates, solvates, polymorphs and isomers
thereof.
 
“POZEN Technology” has the meaning ascribed to it in the Counterparty License
Agreement.
 
 
A-2

--------------------------------------------------------------------------------

 
 
“Purchased Assets” means, collectively, the Seller’s (a) right, title and
interest in, to and under the Counterparty License Agreement to (i) receive all
of the Royalties, (ii) receive the quarterly reports produced by Counterparty
pursuant to the Counterparty License Agreement in respect of sales of MT 400 in
the Territory and (iii) audit the records of Counterparty in respect of such
sales pursuant to the Counterparty License Agreement and receive an audit report
summarizing the results of any such audit, (b) right, to the extent possible
under the Purchase and Sale Agreement, to cure any breach of or default under
the Counterparty License Agreement by the Seller, and (c) right, to the extent
possible under the Purchase and Sale Agreement, to (i) initiate and prosecute
legal actions and proceedings to defend the Intellectual Property Rights against
infringement or interference by any other Person and (ii) defend the
Intellectual Property Rights against any claims or counterclaims of invalidity,
unenforceability or infringement, or declaratory judgment actions in respect
thereof, subject to, in the case of each of clause (c)(i) and clause (c)(ii),
the provisions of the Counterparty License Agreement and the rights of
Counterparty thereunder.


“Royalties” means (a) all amounts or fees paid or payable, owed or owing,
accrued or otherwise required to be paid to the Seller or any of its Affiliates
arising out of, related to or resulting from the sale by Counterparty or its
Affiliates of MT 400 in the Territory (including not only from the sale of
currently approved indications for MT 400 in the Territory, but also from any
additionally approved indications and from any off-label usage for MT 400 in the
Territory) and, in each case, attributable to the period commencing on the
Royalties Commencement Date, including (i) all amounts due or to be paid to the
Seller or any of its Affiliates under Section 7.4, Section 7.9, Section 7.10 and
Section 7.11 of the Counterparty License Agreement and (ii) all amounts due or
to be paid to the Seller or any of its Affiliates in lieu thereof (including
pursuant to Section 8.4(d) of the Counterparty License Agreement), whether based
upon sales of MT 400 in the Territory or otherwise, (b) all milestone payments
paid or payable, owed or owing, accrued or otherwise required to be paid to the
Seller pursuant to Section 7.3 of the Counterparty License Agreement, (c) except
with respect to any recoveries, damages, awards, reimbursement of expenses or
settlement amounts paid or payable to the Seller or any of its Affiliates by any
third party and arising out of or relating to MT 400 or Intellectual Property
Rights in the Field resulting from the Outstanding Litigation and solely
attributable to the period ending prior to the Closing Date, all indemnity
payments, recoveries, damages, reimbursement of expenses or award or settlement
amounts paid or payable to the Seller or any of its Affiliates by Counterparty
or any third party and arising out of or relating to MT 400 or Intellectual
Property Rights (including the Outstanding Litigation) or as a result of a
breach by any Person (other than the Seller) of the Counterparty License
Agreement with respect thereto and attributable to the period commencing on the
Royalties Commencement Date, including pursuant to Section 5.5(d) or Section
5.5(e) of the Purchase and Sale Agreement, (d) all amounts paid or payable to
the Seller or any of its Affiliates by one or more third party licensees or
sublicensees under any New Arrangement, (e) all other amounts paid or payable by
Counterparty or any other Person arising out of, related to or resulting from MT
400, the Intellectual Property Rights or the Counterparty License Agreement and
attributable to the period commencing on the Royalties Commencement Date, (f)
all accounts (as defined under the UCC) evidencing the rights to the payments
and amounts described herein and (g) all proceeds (as defined under the UCC) of
any of the foregoing.


 
A-3

--------------------------------------------------------------------------------

 
“Royalties Commencement Date” means October 1, 2011.
 
 
“Sumatriptan” means the chemical compound known as sumatriptan, whose more
specific chemical name is 1H-Indole-5-methanesulfonamide,
3-(2-(dimethylamino)ethyl)-N-methyl, its prodrugs and metabolites, and all
esters, salts, hydrates, solvates, polymorphs and isomers thereof.
 
“Territory” means the United States and Puerto Rico.
 
“Treximet” means Treximet® (sumatriptan/naproxen sodium), the brand name for the
product combining sumatriptan 85 mg, formulated with RT Technology™ and naproxen
sodium 500 mg in a single tablet designed for the acute treatment of migraine,
as covered by NDA 21-926.
 
 
A-4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale as of the
day and year first written above.
 

 
POZEN INC.
           
By:
/s/ John R. Plachetka       Name: John R. Plachetka       Title: President and
Chief Executive Officer          

 
CPPIB CREDIT INVESTMENTS INC.
         
 
By:
/s/ Mark Jenkins       Name: Mark Jenkins       Title: Authorized Signatory  

 
 
A-5

--------------------------------------------------------------------------------

 


EXHIBIT B
 
FORM OF COUNTERPARTY INSTRUCTION
 
November 23, 2011
 

VIA FACSIMILE   Glaxo Group Ltd. Glaxo Wellcome House Berkeley Avenue Greenford
Middlesex England UB6 0NN Facsimile: 011-44-208-047-6905 Attention: The Company
Secretary

 
Ladies and Gentlemen:
 
Reference is hereby made to that certain Product Development and
Commercialization Agreement dated as of June 11, 2003 between POZEN Inc., a
Delaware corporation (“POZEN”), and Glaxo Group Limited, part of the
GlaxoSmithKline group of companies and organized under the laws of England
(“GSK”), as amended and supplemented, among other things, by that certain
Consent Agreement (the “Consent”) dated August 15, 2011 between POZEN and GSK
(collectively, the “License Agreement”).
 
Effective as of November 23, 2011, as evidenced by a Bill of Sale dated as of
November 23, 2011 between CPPIB Credit Investments Inc., a corporation organized
under the federal laws of Canada (the “Purchaser”), and POZEN (the “Bill of
Sale”), which is attached hereto as Appendix A, POZEN is irrevocably selling,
contributing, assigning, transferring, conveying and granting the “Purchased
Assets” described in such Bill of Sale.
 
Accordingly, you are, for the benefit of the Purchaser, pursuant to your
undertaking in the Consent to do so, hereby irrevocably and unconditionally
directed to make all payments of Royalties (as defined in the Bill of Sale) and
any other payments due under Sections 7.3 - 7.11 and (solely with respect to any
amounts that may be payable to POZEN thereunder) 8.4(d) of the License Agreement
to POZEN by GSK on or after October 1, 2011 by wire transfer in United States
dollars to the following account:
 
 

Bank Name:  State Street Bank & Trust Co. Boston   State Street Trust Company
Canada   State Street Financial Centre   30 Adelaide Street East, Suite 1100  
Toronto, ON M5C 3G6 BIC: SBOSUS33 ABA Number: 011000028 Account Number: 00497396
Account Name: CPP Investment Board Credit Investments Inc. Fund: CQM1 Attention:
Investment Name - POZEN Inc.

 
 
B-1

--------------------------------------------------------------------------------

 
 
In addition, you are, for the benefit of the Purchaser, pursuant to your
undertaking in the Consent to do so, hereby irrevocably and unconditionally
instructed to send all reports or other notices sent or required to be sent to
POZEN pursuant to the License Agreement, including the quarterly reports
produced by GSK pursuant to Section 7.8 of the License Agreement, to the
following party at the following address, with copies to POZEN, beginning
immediately:
 

CPPIB Credit Investments Inc. One Queen Street East, Suite 2600 P.O. Box 101
Toronto, Ontario M5C 2W5 Attention: David MacNaughtan Telephone: (416) 479-5601
Facsimile: (416) 874-5329 Email: dmacnaughtan@cppib.ca

 
POZEN will appoint any independent accountant for purposes of Section 7.11 of
the License Agreement.
 
Thank you for your cooperation regarding this matter.
 

 
Very truly yours,
          POZEN INC.          
 
By:
        Name:       Title:  

 

CC: GlaxoSmithKline   Corporate Legal Department   One Franklin Plaza   200 N.
16th Street / FP 2360   Philadelphia, PA 19103   Facsimile: (610) 751-3144  
Attention: Sr. Vice President, R&D   Legal Operations       GlaxoSmithKline  
Five Moore Drive   PO Box 13398   RTP, NC 27709   Facsimile: (919) 315-3330  
Attention: President, US

 
 
B-2

--------------------------------------------------------------------------------

 
 

  Pharmaceuticals       CPPIB Credit Investments Inc.   One Queen Street East,
Suite 2600   P.O. Box 101   Toronto, Ontario M5C 2W5   Facsimile: (416) 874-5329
  Attention: David MacNaughtan

 
 
B-3

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
Bill of Sale
 
See attached.
 
 
B-A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
OUTSTANDING LITIGATION
 
 
·
POZEN Inc. v. Par Pharmaceuticals, Inc., Dr. Reddy’s Laboratories, Inc. and
Alphapharm PTY, Ltd./Mylan Pharmaceuticals, United States District Court for the
Eastern District of Texas

 
 
·
Settlement Agreement by and between POZEN Inc. and Teva Pharmaceuticals USA

 
 
·
POZEN Inc. v. Sun Pharma Global FZE, United States District Court for the
Eastern District of Texas

 
 
·
POZEN Inc. v. Par Pharmaceuticals, Inc., Dr. Reddy’s Laboratories, Inc. and
Alphapharm PTY, Ltd./Mylan Pharmaceuticals, United States Court of Appeals for
the Federal Circuit

 
 
B-A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF OPINION OF SPECIAL COUNSEL TO THE SELLER
 
1.           The Seller is a corporation validly existing and in good standing
under the laws of the State of Delaware.
 
2.           The Seller has the corporate power to execute and deliver the
Transaction Documents and to consummate the transactions contemplated
thereby.  Each Transaction Document to which the Seller is party has been duly
authorized, executed and delivered by the Seller and, when duly executed and
delivered by all of the parties thereto, such Transaction Document shall
constitute the legal, valid and binding obligation of the Seller, enforceable
against the Seller in accordance with its respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally, general equitable principles and
principles of public policy.
 
3.           The execution, delivery and performance by the Seller of the
Transaction Documents to which the Seller is party and the consummation by the
Seller of the transactions contemplated thereby will not violate the
organizational documents of the Seller or federal law or the laws of the State
of Delaware.
 
 
 C-1

--------------------------------------------------------------------------------